Exhibit 10.1

 

 

 

PURCHASE AGREEMENT

by and between

WINTER HAVEN CAPITAL CENTER, LLC,

a Florida limited liability company

as Seller,

and

CARTER VALIDUS PROPERTIES II, LLC,

a Delaware limited liability company

as Purchaser

 

  Premises:   

Winter Haven Urgent Care Facility

7375 Cypress Gardens Boulevard

Winter Haven, Florida 33884

  Date:    August 29, 2014

 

 

 



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Contract”) is made and entered into as of the
Effective Date (as hereinafter defined) by and between WINTER HAVEN CAPITAL
CENTER, LLC, a Florida limited liability company (“Seller”), whose principal
place of business is located at 249 Maitland Ave., Ste. 2000, Altamonte Springs,
FL 32701-4911, and CARTER VALIDUS PROPERTIES II, LLC, a Delaware limited
liability company (“Purchaser”), whose principal place of business is located at
4211 West Boy Scout Boulevard, Suite 500, Tampa, Florida 33607. The “Effective
Date” shall be the date Escrow Agent (as defined in Section 2.02 below) receives
an original counterpart of this Contract signed by both Seller and Purchaser, as
evidenced by Escrow Agent’s signature hereto.

ARTICLE I

PROPERTY

Section 1.01 Property. Seller hereby agrees to sell and convey to Purchaser, and
Purchaser hereby agrees to purchase from Seller, upon the terms and conditions
set forth herein, the following properties and assets:

(a) Seller’s leasehold interest under that certain Ground Lease dated as of
June 30, 2008, between Central Polk, LLC, as lessor, and Seller, as lessee, as
evidenced by that certain Memorandum of Lease recorded in Official Records Book
1641, Page 1647, of the Public Records of Polk County, Florida (the “Ground
Lease”) in that certain tract of real property located in Winter Haven, Florida,
more particularly described in Exhibit A attached hereto and made a part hereof
for all purposes, together with all of Seller’s right, title and interest in and
to (i) all and singular the rights and appurtenances pertaining to such real
property, including any easements, and all right, title and interest of Seller
in and to adjacent streets, alleys and rights-of-way, and (ii) any and all
water, water rights or similar rights or privileges (including tap rights)
appurtenant to or used in connection with the ownership or operation of such
real property (all of the foregoing being hereinafter collectively referred to
as the “Real Property”).

(b) All improvements, structures and fixtures now constructed and completed with
respect to and situated on the Real Property, including without limitation that
certain approximately seven thousand five hundred sixty (7,560) rentable square
foot urgent care facility and all equipment and amenities, together with all of
Seller’s right, title and interest in all parking areas, loading dock
facilities, landscaping and other improvements, structures and fixtures (all of
the foregoing being hereinafter collectively referred to as the “Improvements”).

(c) All of Seller’s interest in that certain Master Lease Agreement dated
June 30, 2008 between Seller and Central Polk, LLC (“Tenant”), and any
guaranties thereof (collectively, the “Lease”), pursuant to which Tenant leases
all the Improvements, all security deposits, prepaid rents and similar items

 

1



--------------------------------------------------------------------------------

attributable to periods after Closing, any receivables attributable to periods
after Closing for common area maintenance, taxes, insurance and/or other items,
if any, due and payable under the Lease, and all of Seller’s right, title and
interest in all parking agreements, and all contract rights approved by
Purchaser and all other intangible rights which are appurtenant to the Real
Property and/or the Improvements, including (to the extent assignable) all roof,
HVAC and other warranties issued with respect to the Improvements and the right
to use of the trade name associated with the Improvements and any and all
derivations of such name and permits for the beds (all of the foregoing being
hereinafter collectively referred to as the “Intangible Property”). The
Intangible Property shall not include any so described items owned by Tenant or
its permitted sub-tenants.

(d) All of Seller’s right, title and interest in all beds, equipment, furniture,
furnishings, machinery, heating, plumbing, ventilation and air conditioning
systems and equipment, carpet, tile, floor coverings, security devices,
sprinkler systems, supplies, telephone exchange numbers, tenant lease files,
leasing records, tenant credit reports, telephone systems, audio systems, keys,
surveys, plans and specifications (whether in cad, electronic or other format),
maintenance equipment and supplies and all other tangible personal property
situated on the Real Property and used in connection therewith or with the
Improvements along with Seller’s interest as lessee in any rented or leased
personal property, to the extent approved by Purchaser (all of the foregoing
being hereinafter collectively referred to as the “Personal Property”). The
Personal Property shall not include any so described items owned by Tenant or
its permitted sub-tenants.

All of the foregoing items purchased under this Contract are collectively
referred to as the “Property”.

ARTICLE II

PURCHASE PRICE

Section 2.01 Purchase Price. The purchase price (the “Purchase Price”) is an
amount equal to THREE MILLION EIGHT HUNDRED THREE THOUSAND SIX HUNDRED
THIRTY-NINE AND 55/100 DOLLARS ($3,803,639.55). The Purchase Price will be paid
by Purchaser to Seller at the Closing (as defined in Section 6.01 below) in cash
or immediately available wire transfer funds.

Section 2.02 Earnest Money. Purchaser will, within two (2) business days after
the Effective Date, deposit the amount of ONE HUNDRED THOUSAND AND NO/100
DOLLARS ($100,000.00) as the earnest money hereunder (the “Deposit”), with
Chicago Title Insurance Company, 2400 Maitland Center Parkway, Suite 200,
Maitland, Florida 32751, Attention: Sam Sobering (the “Escrow Agent”). As used
herein, the term “Earnest Money Deposit” means the Deposit, together with all
interest accrued from time to time thereon. The Earnest Money Deposit may, at
the option of Purchaser, be in the form of cash, certified check, cashier’s
check or other immediately available funds. The Escrow

 

2



--------------------------------------------------------------------------------

Agent must hold the Earnest Money Deposit in an interest-bearing account at a
federally insured banking institution acceptable to Purchaser, with all interest
being paid to Purchaser or Seller, as the case may be, in accordance with the
terms of this Contract. At the Closing, the Earnest Money Deposit will be
applied toward the cash portion of the Purchase Price, but otherwise the Earnest
Money Deposit will be held by the Escrow Agent, returned to Purchaser, or
delivered to Seller, as directed by Purchaser and Seller to the Escrow Agent.

ARTICLE III

REVIEW ITEMS

Section 3.01 Survey. Seller shall, within two (2) business days following the
Effective Date, deliver to Purchaser a copy of Seller’s most recent survey of
the Property made in accordance with ALTA Standards. Purchaser shall have the
right to obtain a new or recertified survey of the Property (the “Survey”)
prepared by a surveyor licensed in the State in which the Property is located.

Section 3.02 Title Review Items. Within ten (10) days of the Effective Date,
Seller, at Seller’s sole cost and expense, shall deliver to Purchaser an ALTA
form commitment for leasehold owner’s title insurance (the “Title Commitment”),
issued by Escrow Agent, which shall set forth the state of title to the Real
Property and the Improvements.

Section 3.03 Other Review Items. Seller shall, within two (2) business days
following the Effective Date, deliver to Purchaser a copy of the Ground Lease
and Lease. To the extent not previously delivered, Seller shall, within two
(2) business days following the Effective Date, deliver to Purchaser the items
shown on Schedule 3.03 to this Contract.

Section 3.04 Inspection. Purchaser has the right, upon not less than two
(2) Business Days’ prior notice, to conduct on-site inspections of the Property
and physical inspections and tests of the Property after the Effective Date,
including, without limitation, the right to enter and inspect all portions of
the Property (subject to the rights of Tenant and its permitted sub-tenants
under the Lease), to interview Tenant (with Seller’s representative present, if
desired by Seller) and to inspect and audit all of Seller’s books and records
relating to the Property; provided, however, Purchaser agrees not to
unreasonably interfere with Tenant’s (or its permitted sub-tenants’) possession
and/or Seller’s operations or cause any damage to the Property. Seller hereby
directs the manager of the Property to cooperate with the reasonable requests of
Purchaser and provide Purchaser with such assistance as Purchaser reasonably
deems appropriate in order to exercise its inspection rights hereunder. Seller
and/or Seller’s representative may be present during Purchaser’s on-site
inspections and Tenant interviews. Purchaser shall, at its expense, repair any
damage to the Property caused by Purchaser’s inspection or testing thereof, and
shall indemnify and hold harmless Seller from and against any and all claims,
actions, suits, liens, damages, liabilities, losses, fines and expenses,
including, without limitation, attorneys’ fees and costs (collectively,
“Claims”) to personal property or personal injury to the extent directly
attributable to any acts performed in exercising Purchaser’s rights under this
Article III; provided, however, that the foregoing indemnity shall not extend to
Claims arising from the negligence or

 

3



--------------------------------------------------------------------------------

willful misconduct of Seller or Seller’s agents, employees or representatives or
to pre-existing conditions on the Property. This agreement to indemnify Seller
shall survive the Closing and any termination of this Contract.

Section 3.05 Tenant Waiver of Ground Lease Right of First Refusal and Option.
Pursuant to the terms of the Ground Lease, Seller must afford the Tenant a right
of first refusal (“ROFR”) to purchase the Property, and the Tenant has an option
to purchase the Property and terminate the Ground Lease (the “GL Option to
Purchase”), all as set forth in the Ground Lease. Furthermore, pursuant to the
terms of the Ground Lease, Tenant must consent to the Seller’s assignment of
Seller’s interest in the Ground Lease to Purchaser (the “GL Assignment
Consent”). Seller and Tenant have executed that certain Agreement to Waive Right
of First Refusal and Terminate Option, a copy of which is attached hereto as
Exhibit “N” (the “Central Polk Waiver”), wherein Tenant has agreed to waive the
ROFR, terminate the GL Option to Purchase, and grant the GL Assignment Consent,
conditioned only upon Tenant’s receipt at Closing of the “Waiver Fee” (as
defined in the Central Polk Waiver). At Closing, Seller shall pay the Waiver Fee
to Tenant out of Seller’s closing proceeds.

ARTICLE IV

REVIEW PERIOD

Section 4.01 Review Period. Purchaser has from the Effective Date until the
thirtieth (30th) day following the later of (a) the date Purchaser receives the
documents required to be delivered to Purchaser under Article III; or (b) the
date Purchaser conducts its Tenant interview, provided that Purchaser and Seller
shall use reasonable efforts to schedule such interview as soon as reasonably
possible after the Effective Date; or (c) the Effective Date (such time period,
the “Review Period”) to review and approve such items and to conduct such
inspections, interviews, tests and audits as Purchaser, in its sole discretion,
deems appropriate, including, but not limited to obtaining appraisals, surveys,
engineering, work and a Phase I Environmental Audit and a Phase II Environmental
Audit; provided, however, irrespective of the date when the Review Period would
end as a result of clauses (a) and (b) above, the Review Period shall not
continue beyond the sixtieth (60th) day after the Effective Date. During the
Review Period, Seller will deliver evidence that Seller and/or Tenant have
obtained all permits, licensures, certificates and approvals required under
Applicable Laws for the operation of the Property for its current and ongoing
intended use.

Section 4.02 Waiver Notice. If for any or no reason Purchaser, in its sole and
absolute discretion, is not satisfied with the items to be delivered by Seller
to Purchaser under Article III, the results of such inspections, interviews,
tests or audits or any other fact or situation with respect to the Property,
then in such event Purchaser shall have the right to terminate this Contract. If
Purchaser fails, for any or no reason, to deliver Seller written notice (the
“Waiver Notice”) unconditionally waiving this termination right on or before the
end of the Review Period, this Contract shall be deemed automatically
terminated.

Section 4.03 Termination. If this Contract has been terminated in accordance
with, and subject to the terms of this Article IV, the parties hereto shall
thereupon be

 

4



--------------------------------------------------------------------------------

relieved of all liabilities and obligations hereunder (except for those that
expressly survive termination) and the Earnest Money Deposit shall be refunded
fully and promptly to Purchaser. Seller expressly acknowledges and agrees that,
if Purchaser requests the Escrow Agent to return the Earnest Money Deposit as a
result of Purchaser’s election to terminate this Contract under Section 4.02,
then the Escrow Agent shall have no obligation to independently determine
whether Purchaser has the right to receive the Earnest Money Deposit, and the
Escrow Agent may rely solely upon the written instructions set forth in any
written notice delivered by Purchaser from and after such election, without the
joinder, approval or consent of Seller. If Purchaser exercises its right to
terminate this Contract pursuant to Section 4.02, then Purchaser shall provide
Seller with a copy of any appraisals, surveys, engineering, Phase I
Environmental Audit, Phase II Environmental Audit, or other written inspection
or test report or summary prepared by any third party in connection with
Purchaser’s inspection of the Property. Seller acknowledges that delivery of any
such third party reports by Purchaser shall be without any representation or
warranty as to the accuracy or completeness of such third party reports and
Seller’s ability or right to rely on such third party reports.

Section 4.04 Seller’s Obligation to Remove Liens. Notwithstanding Purchaser’s
delivery of a Waiver Notice, or anything else to the contrary in this Contract,
Seller must remove at or prior to the Closing any mortgages, mechanics’ and
materialmen’s liens, judgment liens and any other monetary liens created,
suffered or incurred by, through or under Seller against the Property, and pay
the Waiver Fee.

Section 4.05 Service Contracts. Seller agrees that all service and maintenance
contracts entered into by Seller (collectively, the “Service Contracts”) must be
terminated by Seller on or before the Closing Date (as defined in Section 6.01
below) unless Purchaser otherwise elects, by written notice prior to the end of
the Review Period, to assume same, and Seller shall be responsible for payment
of any termination fees or penalties required under any Service Contracts which
Purchaser elects to have terminated. Notwithstanding the foregoing, all
management and leasing agreements entered into by Seller related to the Property
shall be terminated by Seller, at Seller’s sole cost, on or before the Closing
Date. Any Service Contracts or management and leasing agreements entered into by
Tenant shall remain in effect.

ARTICLE V

GOOD AND MARKETABLE TITLE

Section 5.01 Conveyance. At the Closing, Seller will convey good, marketable and
insurable leasehold title to the Real Property and the Improvements to Purchaser
by the Ground Lease Assignment (as defined in Section 6.02(a) below) and title
to the Personal Property and the Intangible Property by the Bill of Sale (as
defined in Section 6.02(b) below), free and clear of any and all deeds of trust,
mortgages or other liens or indebtedness; subject, however, to the following
(collectively, the “Permitted Exceptions”):

(a) General real estate taxes for the year in which the Closing occurs and
subsequent years not yet due and payable.

 

5



--------------------------------------------------------------------------------

(b) All easements, restrictions, rights-of-way, party wall agreements,
encroachments, covenants, reservations, agreements, leases, tenancies, licenses,
conditions and other matters affecting all or any portion of the Property to the
extent (i) reflected on Schedule B to the Title Commitment (other than the
standard printed exceptions on Schedule B to the Title Commitment) and not
disapproved by Purchaser during the Review Period; (ii) reflected on the Survey,
as recertified, and not disapproved by Purchaser during the Review Period;
and/or (iii) created by or consented and agreed to in writing by Purchaser prior
to or at the Closing.

(c) The Ground Lease and Lease.

Section 5.02 Leasehold Owner Policy. At the Closing, Purchaser must be able to
obtain a standard ALTA form Leasehold Owner Policy of Title Insurance (the
“Owner Policy”) issued by Escrow Agent in Purchaser’s favor in the amount of the
Purchase Price, insuring Purchaser’s title to the Real Property and the
Improvements subject only to the Permitted Exceptions, together with such
endorsements as Purchaser may request on or before the end of the Review Period
(and Seller shall pay the cost of any such endorsements requested).

ARTICLE VI

CLOSING

Section 6.01 Closing. Subject to satisfaction or waiver of the Conditions
Precedent to Closing set forth in Section 9.05 of this Contract, the purchase
and sale of the Property (the “Closing”) will be held through escrow at the
offices of Escrow Agent on the date which is fifteen (15) days after the end of
the Review Period or on such earlier date designated by Purchaser (the date on
which the Closing occurs being the “Closing Date”) to Seller upon not less than
five (5) days written notice.

Section 6.02 Seller’s Obligations. At the Closing, Seller shall execute and
deliver to Purchaser, and/or cause the execution and delivery by all parties
other than Purchaser of, the following with respect to the Property:

(a) That certain assignment of the Ground Lease (as defined in Section 9.01(b)
below) (the “Ground Lease Assignment”) in the form attached hereto as Exhibit B.

(b) That certain blanket conveyance, bill of sale and assignment (“Bill of
Sale”) in the form attached hereto as Exhibit C.

(c) That certain assignment of the Lease (the “Lease Assignment”) in the form
attached hereto as Exhibit D.

(d) That certain affidavit (the “FIRPTA Affidavit”) in the form attached hereto
as Exhibit E.

 

6



--------------------------------------------------------------------------------

(e) A tenant estoppel certificate (the “Tenant Estoppel Certificate”) from
Tenant in the form attached hereto as Exhibit F, or in such other form as may be
acceptable to Purchaser and Tenant. The Tenant Estoppel Certificate, in order to
be effective, must be dated no earlier than thirty (30) days prior to the
Closing Date. The Tenant Estoppel Certificate must be joined in by any guarantor
and be completed to reflect the terms of the Lease and must not, unless
expressly waived by Purchaser in writing, disclose any material defaults or
other matters reasonably unacceptable to Purchaser. The completed form of the
Tenant Estoppel Certificate must be prepared by Seller and submitted to
Purchaser, for Purchaser’s review and reasonable approval, prior to delivery to
Tenant. Purchaser shall deliver any comments to the completed Tenant Estoppel
Certificate within three (3) business days following receipt thereof, failing
which such completed Tenant Estoppel Certificate shall be deemed approved.
Seller agrees to use all reasonable efforts to obtain and deliver to Purchaser
the executed Tenant Estoppel Certificate in the form required by this
Section 6.02(e) no later than the third (3rd) business day prior to the Closing
Date. Seller shall not be in default for failure to deliver the Tenant Estoppel
Certificate and Purchaser’s sole recourse for such failure shall be to terminate
this Contract and receive the Earnest Money Deposit. Purchaser shall be entitled
to extend the Closing Date for up to fifteen (15) days, if necessary, in order
for Seller to obtain the Tenant Estoppel Certificate.

(f) A Subordination, Non-Disturbance and Attornment Agreement (the “SNDA”) in a
form attached hereto as Exhibit K or in such other form that is mutually
acceptable to Purchaser, Tenant and Purchaser’s lender whereby Tenant’s rights
are subordinated to the lien of Purchaser’s lender. Seller agrees to use its
best efforts to obtain and deliver to Purchaser the executed SNDA in the form
required by this Section 6.02(f) no later than the third (3rd) business day
prior to the Closing Date. Notwithstanding the foregoing, Seller shall not be in
default for failure to deliver the SNDA and delivery of the SNDA shall not be a
condition to Purchaser’s performance under this Contract.

(g) Original counterparts (to the extent available) of the Lease, lease files
(including all correspondence, applications and credit reports), operating
agreements, reciprocal easement agreements, options, warranties, guarantees,
permits and other agreements related to the Property, including all
modifications, supplements or amendments to each of the foregoing, provided that
if Seller does not have originals of such documents, Seller shall deliver to
Purchaser copies that are certified by Seller as being complete and accurate.

(h) All landlord keys to the Property.

(i) An affidavit of title sufficient to permit Escrow Agent to remove any
exception in the Owner Policy for mechanics’ and materialmen’s liens, general
rights of parties in possession (except for the rights of Tenant as tenant under
the Lease), unrecorded encumbrances and unpaid taxes or assessments not
appearing of record, in a form reasonably acceptable to Escrow Agent, along with
a GAP Affidavit and any other items reasonably required by Escrow Agent.

 

7



--------------------------------------------------------------------------------

(j) Seller’s certification that all representations and warranties made by
Seller under this Contract are true, complete and correct in all material
respects as of the Closing Date (if accurate or, if not accurate, a description
of the basis for such inaccuracy). An updated rent roll certified by Seller to
be true, complete and correct in all material respects to the best of Seller’s
actual knowledge.

(k) That certain tenant notification letter (the “Tenant Letter”) in the form
attached hereto as Exhibit G and made a part hereof for all purposes.

(l) Appropriate evidence of Seller’s authority to consummate the transaction
contemplated by this Contract as may be required by Escrow Agent.

(m) Estoppel certificates, in form and substance reasonably satisfactory to
Purchaser, from all parties to any declarations, covenants, conditions,
restrictions or other agreements materially affecting all or any portion of the
Property, each to the extent designated by Purchaser during the Review Period
and in substantially the form attached hereto as Exhibit I and made a part
hereof. Seller agrees to use its best efforts to obtain and deliver such
estoppel certificates. Seller will not be in default for failure to deliver such
estoppel certificates and Purchaser’s sole recourse for such failure will be to
terminate this Contract and receive the Earnest Money Deposit.

(n) The Central Polk Waiver if it was placed in escrow with Escrow Agent with
instructions to release it only upon Closing and payment of the Waiver Fee.

(o) Reserved.

(p) All other documents reasonably necessary or appropriate to complete the
transaction contemplated by this Contract.

Section 6.03 Purchaser’s Obligations. At the Closing, Purchaser shall deliver
the Purchase Price to Seller in cash or by wire transfer of immediately
available funds, and shall execute and deliver to Seller the following with
respect to the Property:

(a) The Ground Lease Assignment.

(b) The Tenant Letter.

(c) Appropriate evidence of Purchaser’s authority to consummate the transaction
contemplated by this Contract as may be required by Escrow Agent.

(d) The Lease Assignment.

(e) All other documents reasonably necessary or appropriate to complete the
transaction contemplated by this Contract.

 

8



--------------------------------------------------------------------------------

Section 6.04 Management Transition/Roof Warranty. From and after the Effective
Date, Seller will provide Purchaser with copies of all current income and
expense reports concerning the Property as and when received by Seller. Seller
agrees that Purchaser may contact Seller and its managing agent to obtain copies
of and to discuss any income and expense reports prepared for the Property and
to discuss the operation of the Property. Seller shall use its commercially
reasonable efforts to obtain at Closing, to the extent they are still effective,
the consents of the issuers of any roof warranties and all other warranties
affecting the Property to the assignment of such roof warranties and all other
warranties at Closing from Seller to Purchaser, including by making property
management personnel available at reasonable times and after reasonable notice
for inspections of the roof by such roof warranty issuers and the other issuers
of the other warranties and executing such documents as reasonably necessary to
assign any such roof warranties to Purchaser. Seller shall be responsible for
any fees, including but not limited to, inspection fees assessed by the roof
warranty issuers to give such consents, together with the cost of any repairs or
replacements required by any roof warranty issuer as a condition to delivery of
its consent.

Section 6.05 Possession. Possession of the Property must be delivered by Seller
to Purchaser at the Closing, subject only to the Permitted Exceptions.

Section 6.06 Due Diligence Costs. Purchaser will pay its own costs in conducting
its due diligence activities.

ARTICLE VII

CLOSING ADJUSTMENTS

Section 7.01 General Prorations. The following will be apportioned at the
Closing:

(a) Rents, if any, as and when collected (the term “rents” as used in this
Contract including base rent, percentage rent, common area maintenance, parking,
tax, insurance and other payments due and payable under the Lease for all or any
portion of the Improvements, together with all sales and other taxes thereon)
and all other income generated by all or any portion of the Property, including
parking revenue. There will be no proration of rents accrued but not collected
as of the Closing Date; however, Seller shall be entitled to receive rents for
periods prior to the Closing Date to the extent collected or received by Seller
or Purchaser after the Closing.

(b) Taxes and other assessments (including personal property taxes on the
Personal Property) applicable to the Property, but only to the extent they are
not paid directly by Tenant. Special assessments certified by any municipal
utility district or other taxing authority prior to the Closing Date must be
paid in their entirety by Seller at or before the Closing, except to the extent
such

 

9



--------------------------------------------------------------------------------

assessments are payable in installments, in which event they shall be prorated
between the parties. If the tax rate or assessed valuation or both have not yet
been fixed, the proration shall be based on a good faith estimate as to the
amount of such taxes for the current year after consideration of the tax rate
and/or assessed valuation last fixed; provided that the parties hereto agree
that to the extent the actual taxes for the current year differ from the amount
so apportioned at the Closing, the parties hereto will make all necessary
adjustments by appropriate payments between themselves following the Closing,
and this provision shall survive the Closing. If the taxes and assessments are
being paid directly by the Tenant, they shall not be prorated between Purchaser
and Seller.

(c) Payments under any Service Contracts entered into by Seller, if any, which
pursuant to Section 4.05 Purchaser has agreed to assume at the Closing.

(d) Gas, electricity and other utility charges not directly paid by Tenant, if
any, to be apportioned on the basis of the last meter reading.

In making such apportionments, Purchaser will receive credit for all rents and
other income paid with respect to the day of the Closing, and Purchaser will be
charged for taxes and other expenses incurred with respect to the day of the
Closing. All apportionments are to be subject to post-closing adjustments as
necessary to reflect later relevant information not available at the Closing and
to correct any errors made at the Closing with respect to such apportionments;
provided, however, that such apportionments shall be deemed final and not
subject to further post-closing adjustments if no such adjustments have been
requested in writing after a period of sixty (60) days from such time as all
necessary information is available to make a complete and accurate determination
of such apportionments. All apportionments (regardless of whether all relevant
information has been received or errors have been made) are final and not
subject to further post-closing adjustment one (1) year following the Closing
Date.

Section 7.02 Specific Prorations. Anything hereinabove contained to the contrary
notwithstanding:

(a) Seller shall retain and be entitled to receive any tax refunds issued after
Closing to the extent applicable to the period prior to the Closing, but not
otherwise. Seller may not initiate nor demand Purchaser initiate or continue any
litigation to collect such tax refunds. There will be no proration of any
insurance related expenses, it being agreed that Purchaser will obtain its own
insurance coverage as of the Closing Date.

(b) As to gas, electricity and other utility charges, Seller may on written
notice to Purchaser on or before the Closing Date elect to pay one or more of
said items accrued to the date hereinabove fixed for apportionment directly to
the person or entity entitled thereunto and to the extent Seller so elects, such
item shall not be apportioned hereunder, and Seller’s obligation to pay such
item directly in such case shall survive the Closing; provided, however, that
Seller will

 

10



--------------------------------------------------------------------------------

not take any action or fail to take any action which would result in the
cessation or termination of utility service to the Property. Gas, electricity
and other utility charges paid directly by Tenant shall not be prorated.

(c) Seller and Purchaser agree that all rents received after the Closing from
Tenant after reasonable costs of collection, if any, incurred by Purchaser shall
be applied first to current rentals owed by Tenant, and then to delinquent
rentals, if any, owed by Tenant in the inverse order of their maturity, and
Purchaser will deliver to Seller any such delinquent rentals owed Seller and
received following the Closing. For a period of six (6) months following the
Closing, Purchaser shall use reasonable efforts to collect for Seller any rental
payments past due as of the Closing or due subsequent to Closing for a period
prior to Closing, from Tenant; provided, however, Purchaser shall not be
required to declare a lease default or institute any legal action in any court
against Tenant. Seller will deliver to Purchaser, within five (5) business days
following receipt, any rents received by Seller after the Closing and
attributable to the period from and after the Closing. From and after the sixth
(6th) month following the Closing Date, Seller shall have the right to pursue
reasonable collection remedies against Tenant owing delinquent rentals owed
Seller, provided that (i) Seller shall notify Purchaser of its intent to
institute any collection remedy or proceeding not less than fifteen (15) days
prior to the institution thereof, and (ii) Seller shall in no event institute
any proceeding to evict or dispossess Tenant from the Property. Purchaser may,
by written notice to Seller within ten (10) days of receipt of Seller’s notice
of intent to institute collection remedies or proceedings, restrict Seller from
collecting such delinquent rentals, but only if Purchaser first pays Seller such
delinquent rentals in exchange for Seller’s assignment to Purchaser of all of
Seller’s rights and causes of action with respect thereto.

(d) At the Closing, Seller shall credit to the account of Purchaser against the
Purchase Price (i) any security deposit made under the Lease or otherwise
actually collected by Seller, together with all interest, if any, which must be
paid thereon to Tenant; and (ii) all prepaid rents and other charges paid in
advance by Tenant and attributable to the period after the Closing; and in each
case, the Lease Assignment shall provide for Purchaser’s assumption of the
obligation to return any such sums (and, if applicable, interest thereon) to the
extent same are so credited, but not otherwise. If any security deposits are in
the form of a letter of credit, Seller must deliver to Purchaser at Closing the
original letter of credit, together with all assignment/transfer documentation
(fully executed and bank authenticated, as applicable) and assignment/transfer
fees required by the issuing entity to cause same to be reissued to Purchaser
immediately following the Closing.

(e) Leasing commissions, tenant improvement expenses and rent abatements
relating to Leases shall be apportioned between the parties as follows:

(i) All such expenses relating to the Lease which are not contingent on renewal
or expansion of the Lease after the Closing Date, shall be

 

11



--------------------------------------------------------------------------------

the sole obligation of Seller and shall be paid in full by Seller (regardless of
whether any portion of such expenses may not otherwise become due until after
the Closing Date), on or before the Closing Date and, if Purchaser fails to
receive reasonably acceptable evidence of such payment (together with the
release of any lien applicable thereto), the unpaid portion shall be credited
against the Purchase Price.

(ii) All such expenses relating to the Lease, which are solely payable with
respect to and contingent upon renewal of the Lease or expansion into additional
space by Tenant under the Lease after the Closing Date shall be the sole
obligation of Purchaser, provided such expenses are disclosed in the Lease and
any applicable commission agreements are delivered to Purchaser during the
Review Period. Any such expenses not so disclosed shall render Seller liable for
any such expenses and, if Purchaser fails to receive reasonably acceptable
evidence of payment (together with the release of any lien applicable thereto)
on or before the Closing, Purchaser will receive a credit therefor against the
Purchase Price.

(f) Notwithstanding the foregoing, in the event that Tenant is responsible under
the Lease for paying any of the items which are to be prorated, then there shall
only be a proration to the extent that Tenant does not pay for the same on or
before the Closing Date.

Section 7.03 Transaction Costs. At Closing, Seller shall be responsible for
(a) all attorneys’ fees and expenses, if any, of counsel to Seller; (b) all
documentary stamp, transfer, surtax and excise taxes payable upon the transfer
of the Property and/or recordation of the Ground Lease Assignment; (c) the cost
of the Owner’s Policy, including, but not limited to, extended coverage and
costs of any endorsements requested by Purchaser; and (d) one-half (1/2) of any
escrow and other charges of Escrow Agent and recording fees. Purchaser shall be
responsible for (a) all attorneys’ fees and expenses, if any, of counsel to
Purchaser; (b) the cost of the Survey; and (c) one-half (1/2) of any escrow and
other charges of Escrow Agent.

Section 7.04 Brokerage Commissions. Purchaser represents to Seller that
Purchaser has not engaged the services of any broker, finder or other agent in
regard to this Contract. Purchaser hereby agrees to indemnify Seller and hold
Seller harmless against all liability, loss, cost, damage and expense
(including, but not limited to, attorneys’ fees and court costs, including any
appeal that may be filed) which Seller shall ever suffer or incur because of any
claim by any broker, finder, or other agent, whether or not meritorious, for any
fee, commission or other compensation with respect hereto resulting from the
acts of Purchaser. Seller represents to Purchaser that Seller has not engaged
the services of any real estate broker, finder or other agent in regard to this
Contract other than CBRE Healthcare Capital Markets who shall be paid a
commission by Seller pursuant to the terms of a separate agreement if the
transaction contemplated by this Contract closes. Seller hereby agrees to
indemnify Purchaser and hold Purchaser harmless against all liability, loss,
cost, damage and expense (including, but not limited to, attorneys’ fees and
court costs, including any appeal that may be filed) which Purchaser shall ever
suffer or incur because of any claim by any broker, finder, or other agent,
whether or not meritorious, for any fee, commission or other compensation with
respect hereto resulting from the acts of Seller.

 

12



--------------------------------------------------------------------------------

Section 7.05 Waiver Fee. At or prior to the Closing, Seller shall pay to Tenant
the Waiver Fee required by Tenant to be paid in connection with Tenant’s
execution and delivery of the Central Polk Waiver.

Section 7.06 Survival. The terms of this Article shall survive the termination
of this Contract and the Closing and delivery of the Ground Lease Assignment for
a period of one (1) year, except the indemnities contained in Section 7.04,
which shall survive indefinitely.

ARTICLE VIII

TERMINATION AND REMEDIES

Section 8.01 Purchaser’s Default. If Purchaser defaults under this Contract,
Seller shall be entitled, as Seller’s sole and exclusive remedy, to terminate
this Contract and to request Escrow Agent to deliver the Earnest Money Deposit
to Seller. Seller and Purchaser acknowledge and agree that delivery of the
Earnest Money Deposit shall be deemed liquidated damages for Purchaser’s breach
of this Contract, it being further agreed that the actual damages to Seller in
the event of such breach are impractical to ascertain and the Earnest Money
Deposit is a reasonable estimate thereof. Except with respect to Purchaser’s
indemnity obligations set forth in this Agreement, Seller has no right to
specifically enforce Purchaser’s obligations under this Contract nor to seek or
otherwise collect any actual, out-of-pocket, lost profit, punitive,
consequential, treble, or other damages from or against Purchaser, except for
the indemnity obligations of Purchaser expressly set forth in this Contract. In
no event shall any officer, director, agent or employee of Purchaser or its
partners be personally liable for any of Purchaser’s obligations under this
Contract or the documents to be delivered at the Closing.

Section 8.02 Seller’s Default. If Seller defaults under this Contract, Purchaser
shall be entitled, as Purchaser’s sole and exclusive remedies, to either
(a) terminate this Contract upon written notice to Seller and to receive the
Earnest Money Deposit, together with all accrued interest thereon, and Seller
shall reimburse Purchaser for its actual, documented out-of-pocket expenses
incurred in connection with this Contract up to $75,000.00; or (b) pursue an
action to enforce specific performance of Seller’s obligations under this
Contract. Purchaser has no right, except as provided in the next sentence, to
seek damages against Seller in connection with a default by Seller under this
Contract that is discovered by Purchaser before the Closing Date. If Seller’s
default is an intentional act of Seller that materially, adversely affects title
to the Property or Purchaser’s ability to obtain specific performance as a
remedy, then Purchaser may, in lieu of specific performance (but not in lieu of
the return of the Earnest Money Deposit), pursue an action for damages against
Seller up to $500,000.00.

 

13



--------------------------------------------------------------------------------

ARTICLE IX

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 9.01 Seller’s Representations. Seller hereby represents and warrants to
Purchaser except as set forth in that certain schedule (the “Disclosure
Schedule”) attached hereto as Exhibit H and made a part hereof for all purposes,
as follows:

(a) Seller is a duly organized, validly existing limited liability company in
good standing under the laws of the State of Florida and is authorized to
conduct business in the State of Florida. This Contract has been duly
authorized, executed and delivered by Seller, and is and at the time of the
Closing will be a legal, valid and binding obligation of Seller enforceable
against Seller in accordance with its terms.

(b) Seller owns a leasehold interest in the Property pursuant to the terms of
the Ground Lease. Seller is not in default of its obligations under the Ground
Lease and to Seller’s knowledge, the landlord under the Ground Lease is not in
default of its obligations thereunder. Seller is the owner of the Improvements.

(c) Seller has not received any written notice of a claim that the Property does
not comply with any federal, state, county, city or any other laws, ordinances,
rules and regulations, including, but not limited to, those relating to
environmental, zoning, land use and division, building, fire, health and safety
matters, of any government or any agency, body or subdivision thereof bearing on
the construction of the Improvements and on the operation, ownership or use of
the Property (collectively, “Applicable Laws”), which noncompliance Seller has
not cured.

(d) Seller has received no written notice of any pending or threatened,
litigation which does or would affect the Property or Seller’s ability to
fulfill all of its obligations under this Contract. There are no outstanding
claims on Seller’s insurance policies which claims relate to the Property.
Seller has received no written notice of any (and, to Seller’s actual knowledge,
there is no) current, proposed or threatened eminent domain or similar
proceeding, or private purchase in lieu of such proceeding, which would affect
the Property in any way whatsoever.

(e) The rent roll delivered to Purchaser pursuant to the terms of this Contract
is true and correct in all material respects. Except for the Ground Lease,
Tenant’s permitted sub-tenants, and as set forth on the rent roll, there are no
leases, agreements, licenses or rights of occupancy with respect to the
Property. Seller has delivered to Purchaser a true and complete copy of the
Lease. To Seller’s actual knowledge, no material default or breach exists on the
part of Tenant under the Lease. Seller as landlord has fully completed all
construction obligations and all tenant improvements specified in the Lease to
be the

 

14



--------------------------------------------------------------------------------

responsibility of the landlord thereunder and has paid all tenant improvement
costs, allowances and leasing commissions applicable thereto and no such costs
are payable at any time hereafter. Seller has not received any written notice of
any default or breach on the part of the landlord under the Lease, nor does
there exist any default or breach on the part of the landlord thereunder. There
are no agreements which would require the payment of a leasing commission by the
landlord upon any renewal or expansion of the Lease. There are no pending
contracts for the sale of all or any portion of the Property.

(f) Except as set forth on Exhibit L attached hereto, there are no Service
Contracts or other written agreements for services, supplies or materials
affecting the use, operation or management of the Property entered into by
Seller. Seller has delivered to Purchaser true, complete and correct copies of
all Service Contracts. Seller is not in default or breach of any of its
obligations under the Service Contracts, and to Seller’s actual knowledge, no
other party to a Service Contract is in default or breach of its obligations
thereunder.

(g) Seller has not received any written notice concerning any alleged violation
by the Property or Seller of any applicable environmental law, rule or
regulation which remains uncured.

(h) Purchaser has no obligation to continue to employ any persons presently
employed by Seller at the Property.

(i) Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as defined in the Internal Revenue Code (“Code”)), and is not
subject to the provisions of Sections 897(a) or 1445 of the Code related to the
withholding of sales proceeds to foreign persons.

(j) The list of Personal Property contained on Exhibit M attached hereto is a
true and complete list of the Personal Property owned by Seller.

(k) Neither Seller, nor to Seller’s knowledge, any of Seller’s partners,
officers, directors or employees, is named as a “Specially Designated National
and Blocked Person” as designated by the United States Department of the
Treasury’s Office of Foreign Assets Control or as a person, group, entity or
nation designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism; (ii) to Seller’s knowledge, Seller
is not owned or controlled, directly or indirectly by the government of any
country that is subject to a United States Embargo; (iii) to Seller’s knowledge,
Seller is not acting, directly or indirectly, for or on behalf of any person,
group, entity or nation named by the United States Treasury Department as a
“Specially Designated National and Blocked Person”, or for or on behalf of any
person, group, entity or nation designated in Presidential Executive Order 13224
as a person who commits, threatens to commit, or supports terrorism; and (iv) to
Seller’s knowledge, Seller is not engaged in the transaction contemplated hereby
directly or indirectly on behalf of, or facilitating the transaction
contemplated hereby directly or indirectly on behalf of, any such person, group,
entity or nation.

 

15



--------------------------------------------------------------------------------

Section 9.02 Purchaser’s Representations. Purchaser hereby represents and
warrants to Seller, as of the date hereof and as of the Closing Date, as
follows:

(a) Purchaser is a Delaware limited liability company, duly organized, validly
existing and in good standing under the laws of its organization, and has all
requisite power and authority to carry on its business as now conducted. This
Contract constitutes a valid and binding obligation of Purchaser enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

(b) Purchaser has the capacity and complete authority to enter into and perform
this Contract, and no consent, approval or other action by any person or entity
(other than the person signing this Contract on behalf of Purchaser and any
approval to be obtained by Purchaser during the Review Period) will be needed
thereafter to authorize Purchaser’s execution and performance of this Contract.

(c) Neither Purchaser, nor to Purchaser’s knowledge, any of Purchaser’s owners,
or any officers, directors or employees, is named as a “Specially Designated
National and Blocked Person” as designated by the United States Department of
the Treasury’s Office of Foreign Assets Control or as a person, group, entity or
nation designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism; (ii) to Purchaser’s knowledge,
Purchaser is not owned or controlled, directly or indirectly, by the government
of any country that is subject to a United States Embargo; (iii) to Purchaser’s
knowledge, Purchaser is not acting, directly or indirectly, for or on behalf of
any person, group, entity or nation named by the United States Treasury
Department as a “Specially Designated National and Blocked Person”, or for or on
behalf of any person, group, entity or nation designated in Presidential
Executive Order 13224 as a person who commits, threatens to commit, or supports
terrorism; and (iv) to Purchaser’s knowledge, Purchaser is not engaged in the
transaction contemplated hereby directly or indirectly on behalf of, or
facilitating the transaction contemplated hereby directly or indirectly on
behalf of, any such person, group, entity or nation. Purchaser’s knowledge as it
relates to its investors is based on information provided by its U.S. broker
dealer network in connection with the normal and customary investor screening
practices used by its U.S. broker dealer network. Purchaser has and will
continue to rely exclusively on its U.S. broker dealer network to implement the
normal and customary investor screening practices mandated by applicable law and
Financial Industry Regulatory Authority, Inc.

Section 9.03 Discovery. If either Seller or Purchaser discovers, prior to or at
the Closing, that any representation or warranty of the other party is false,
misleading or inaccurate in any material respect, and such representation or
warranty is not cured within

 

16



--------------------------------------------------------------------------------

five (5) business days after notice thereof, the discovering party may, at its
option, terminate this Contract and the parties hereto shall be relieved of all
liabilities and obligations hereunder and (a) if Purchaser is the discovering
party, Purchaser shall be entitled to the immediate return of the Earnest Money
Deposit, together with all accrued interest thereon, and to pursue its remedies
under Section 8.02 of this Contract; and (b) if Seller is the discovering party,
Seller shall be entitled to pursue its remedies under Section 8.01 of this
Contract. If the discovering party elects to proceed to Closing such party
cannot later bring a claim against the other as to such discovered matter.
Representations and warranties under this Article IX shall fully survive the
Closing and the delivery of the Ground Lease Assignment, but to the extent that
neither Seller nor Purchaser has made any claim as to the breach of any such
representation or warranty within one (1) year after the Closing Date, such
representations and warranties will terminate and be of no further force and
effect. Except as expressly set forth in this Contract, or in any of the Closing
documents, Purchaser accepts the Property in “AS IS” condition “with all faults.

Section 9.04 Operating Covenants. Seller agrees to operate and maintain the
Property prior to the Closing in a manner consistent with its current operating
procedures, and shall not, without the prior written consent of Purchaser, do
any of the following:

(a) Enter into any contract (other than leases which are subject to clause
(b) below) that will not be fully performed by Seller on or before the Closing
Date or that will not be susceptible of cancellation by Purchaser on or after
the Closing Date upon thirty (30) days or less prior written notice, without
cost or liability to Purchaser, or amend, modify or supplement any existing
contract (other than leases which are subject to clause (b) below) or agreement
in any material respect.

(b) Enter into any new lease or amend, modify, supplement or terminate the
Lease.

(c) Fail to maintain its current insurance covering Seller’s interest in the
Property or advise Purchaser promptly of the occurrence of any fire or other
casualty affecting the Property.

(d) Sell, assign or create any right, title or interest whatsoever in or to the
Property (including any so-called “back-up” contracts which are expressly
prohibited) or create any voluntary lien, thereon from and after the date of the
Title Commitment, other than liens or encumbrances noted in the Title
Commitment, without promptly discharging same or otherwise complying with the
terms of Section 4.04.

(e) Intentionally take any action which would have the effect of violating any
of the representations and warranties of Seller contained in this Contract.

 

17



--------------------------------------------------------------------------------

Section 9.05 Conditions Precedent. Purchaser is not obligated to perform under
this Contract unless all of the following conditions precedent are satisfied (or
waived in writing by Purchaser) and are otherwise true and correct as of the
Closing Date:

(a) All of Seller’s representations and warranties are true and correct in all
material respects.

(b) Seller has performed all of its covenants, agreements, and obligations under
this Contract in all material respects and is otherwise not in default.

(c) Seller has delivered (i) the Tenant Estoppel Certificate in compliance with
Section 6.02(e) and (ii) title estoppels, if any, required by Section 6.02(m).

(d) There has been no material adverse change in the condition of the Property
or the matters reflected in the Title Commitment, the Survey, Tenant’s
creditworthiness, the rent roll, the operating statements or the other items
delivered to, or reviewed by, Purchaser hereunder since the date of delivery,
approval or review, as applicable, of such items, except to reflect those items
approved or otherwise created in writing by Purchaser.

(e) The Tenant shall not be in default of its obligations under the Lease.

(f) Reserved.

(g) Tenant has delivered the Central Polk Waiver to Escrow Agent in escrow to be
delivered and recorded upon payment of the Waiver Fee to Tenant.

Notwithstanding the generality of the foregoing, Seller shall use reasonable
efforts to satisfy all of the foregoing conditions precedent. If Seller is
unable to satisfy all of the foregoing conditions precedent, Purchaser may waive
one or more conditions precedent, extend the Closing Date for up to an
additional thirty (30) days or terminate this Contract, in any such event by
written notice to Seller. If Purchaser elects to close, Purchaser will be deemed
to have waived any conditions actually known by Purchaser to be unsatisfied at
the Closing. If Purchaser elects to terminate, the Earnest Money Deposit shall
be immediately returned to Purchaser, provided that if Purchaser elects to
terminate this Contract as a result of a failure of the conditions set forth in
Sections 9.05(a) or (b) above, then Purchaser may pursue its remedies under
Section 8.02 of this Contract.

Section 9.06 Post Closing Claim. If: (i) Purchaser makes a claim against Seller
with regard to a representation or warranty which expressly survives Closing,
(ii) Purchaser makes such claim within the one (1) year time period set forth in
Section 9.03 above, and (iii) Purchaser obtains a final and non-appealable
judgment against Seller which remains unpaid for a period of thirty (30) days,
then Seller agrees that Purchaser shall have the right to trace the Purchase
Price up to $500,000 to the extent necessary to satisfy such claim. Seller
represents to Purchaser that Seller has (or will prior to distribution of any
such

 

18



--------------------------------------------------------------------------------

disposition proceeds) provide written notice to Seller’s partners, shareholders
and members (and, if such partners, shareholders and members are entities whose
sole material asset is their respective interest in Seller, their respective
members, partners and affiliates) of this tracing provision. Notwithstanding the
foregoing, Purchaser’s right to trace the Purchase Price under this Contract and
the Flowood Contract (as defined in Section 12.15 below) shall not exceed
$500,000 in the aggregate. Seller acknowledges and agrees that Purchaser has
relied and has the right to rely upon the foregoing in connection with
Purchaser’s consummation of the transaction set forth in this Contract.

ARTICLE X

NOTICES

Section 10.01 Notices. Any notice, demand or other communication which may or is
required to be given under this Contract must be in writing and must be:
(a) personally delivered; (b) transmitted by United States postage prepaid mail,
registered or certified mail, return receipt requested; (c) transmitted by
reputable overnight courier service, such as Federal Express; (d) transmitted by
legible facsimile (with answer back confirmation) to Purchaser and Seller as
listed below; or (e) transmitted by electronic mail (without receipt of a return
error or delivery failure message). Except as otherwise specified herein, all
notices and other communications shall be deemed to have been duly given on
(i) the date of receipt if delivered personally, (ii) two (2) business days
after the date of posting if transmitted by registered or certified mail, return
receipt requested, (iii) the first (1st) business day after the date of deposit,
if transmitted by reputable overnight courier service, (iv) the date of
transmission with confirmed answer back if transmitted by facsimile, or (v) the
date of transmission by electronic mail without receipt of a return error or
delivery failure message), whichever shall first occur. A notice or other
communication not given as herein provided shall only be deemed given if and
when such notice or communication and any specified copies are actually received
in writing by the party and all other persons to whom they are required or
permitted to be given. Purchaser and Seller may change its address for purposes
hereof by notice given to the other parties in accordance with the provisions of
this Section, but such notice shall not be deemed to have been duly given unless
and until it is actually received by the other parties. Notices hereunder shall
be directed as follows:

 

If to Purchaser:    CARTER VALIDUS PROPERTIES II, LLC   

4211 W. Boy Scout Blvd., Suite 500

  

Tampa, FL 33607

   Attention:        Michael Seton    Telephone:      (813) 316-4300   
Facsimile:       (813) 287-0397    Email:             mseton@cvreit.com
With a copy to:    Morris, Manning & Martin, LLP    1600 Atlanta Financial
Center    3343 Peachtree Road, N.E.    Atlanta, Georgia 30326   
Attention:        Matt Sours

 

19



--------------------------------------------------------------------------------

   Telephone:    (404) 504-7712    Facsimile:     (404) 365-9532   
Email:            msours@mmmlaw.com

 

If to Seller:    Winter Haven Capital Center, LLC    249 Maitland Avenue, Suite
2000    Altamonte Springs, Florida 32701    Attention:        John Slavens   
Telephone:      (407) 875-1590    Facsimile:       (407) 875-3648    Email:
jslavens@cdg-fl.com With a copy to:    Lightsey & Associates, P.A.    2105 Park
Avenue North    Winter Park, Florida 32789    Attention:        Alton Lightsey
   Telephone:      (407) 622-0025    Facsimile:       (407) 622-0026   
Email:             alton@lightseylaw.com

Either party’s counsel may deliver any notice required or otherwise permitted to
be given by the parties hereunder with the same effect as if given directly by
the applicable party.

ARTICLE XI

RISK OF LOSS

Section 11.01 Minor Damage. In the event of “minor” loss or damage [being
defined for the purpose of this Contract as damage to the Property such that the
Property could be repaired or restored, in the opinion of an architect mutually
acceptable to Seller and Purchaser (with any fees, costs or expenses pertaining
to such opinion to be borne equally by Purchaser and Seller), to a condition
substantially identical to that of the Property immediately prior to the event
of damage at a cost equal to or less than $250,000 and which would not permit
Tenant to terminate its Lease], neither Seller nor Purchaser shall have the
right to terminate this Contract but Seller shall, at Seller’s option as
expressed to Purchaser in writing within ten (10) days after receipt of the
opinion of the architect referenced above, either (a) reduce the Purchase Price
by an amount equal to the cost to repair such damage, or (b) repair and restore
the damaged portion of the Property to a condition substantially identical to
that which existed immediately prior to the occurrence of such damage and in
either such event Seller shall retain all of Seller’s right, title and interest
to any claims and proceeds Seller may have with respect to any casualty, rental
loss and other insurance policies relating to the Property. The Closing Date
shall be extended as reasonably necessary, but not longer than thirty (30) days,
to allow the time necessary for Seller to deliver the notice required in this
Section 11.01. If Seller elects to repair and restore the damaged portion of the
Property, Seller shall act promptly and diligently to complete such repairs in a
good and workmanlike manner and shall complete such repairs prior to the

 

20



--------------------------------------------------------------------------------

Closing Date if reasonably possible. If it is not reasonably possible to
complete such repairs prior to the Closing Date, the parties will nonetheless
proceed to the Closing, but at Closing, Seller must give Purchaser a credit
equal to the remaining cost to complete such repairs.

Section 11.02 Major Damage. In the event of a “major” loss or damage (being
defined as any loss or damage which is not “minor” as defined hereinabove),
Purchaser shall have the option of terminating this Contract by written notice
to Seller, in which event Seller and Purchaser shall thereupon be released from
any and all liability hereunder. If Purchaser elects not to terminate this
Contract, Purchaser and Seller shall proceed with the Closing, provided Seller
shall assign all of Seller’s right, title and interest to any claims and
proceeds Seller may have with respect to any casualty, rental loss and other
insurance policies relating to the Property, and Purchaser shall receive a
credit against the Purchase Price in an amount equal to the aggregate amount of
any deductible(s) under the insurance policies assigned to Purchaser, together
with the uninsured portion of any such damage; provided, however, that if the
uninsured portion of any such damage exceeds $50,000, then Seller shall have the
right to terminate this Contract. If Seller elects to exercise the foregoing
right to terminate this Contract, then Seller shall deliver written notice to
Purchaser prior to the then scheduled Closing Date, and thereafter, Escrow Agent
shall promptly refund the Earnest Money Deposit to Purchaser and neither party
shall have any further rights or obligations hereunder except for those that
expressly survive termination of this Contract. The Closing Date shall be
extended as reasonably necessary, but not longer than thirty (30) days, to allow
an architect to provide an opinion as to whether loss or damage to the Property
is major or minor in accordance with Section 11.01 above.

Section 11.03 Vendor and Purchaser Risk. Except as set forth in Section 11.01
and Section 11.02, Seller shall bear the full risk of loss until Closing. Upon
the Closing, full risk of loss with respect to the Property shall pass to
Purchaser.

Section 11.04 Condemnation. If before the Closing any condemnation or eminent
domain proceedings are threatened or initiated against all or any portion of the
Property and, in the reasonable opinion of Purchaser, such condemnation or
eminent domain proceedings would materially interfere with the current use of
the Property, then Purchaser may terminate this Contract upon written notice to
Seller and Seller and Purchaser shall thereupon be released from any and all
further liability hereunder. If Purchaser does not elect to terminate this
Contract within ten (10) business days after receipt of written notice of the
commencement or threat of any such proceedings, or if, in the reasonable opinion
of Purchaser, such condemnation or eminent domain proceedings would not
materially interfere with Seller’s current use of the Property, Seller shall
assign to Purchaser at the Closing all rights and interest of Seller in and to
any condemnation awards payable or to become payable on account of such
condemnation or eminent domain proceedings. Seller hereby gives Purchaser notice
of certain roadway improvements to Cypress Gardens Boulevard of which Seller has
received notice, and as listed on the Disclosure Schedule.

 

21



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.01 Entire Agreement; Confidentiality. This Contract constitutes the
entire agreement between the parties hereto and supersedes any prior
understanding, letter of intent or written or oral agreements between the
parties concerning the Property.

Section 12.02 No Rule of Construction. This Contract has been drafted by both
Seller and Purchaser and no rule of construction shall be invoked against either
party with respect to the authorship hereof or of any of the documents to be
delivered by the respective parties at the Closing.

Section 12.03 Multiple Counterpart; Governing Law. This Contract may be executed
in multiple counterparts each of which shall be deemed an original but together
shall constitute one and the same instrument, and shall be construed and
interpreted under the laws of the State in which the Property is located
(without regard to conflicts of laws) and all obligations of the parties created
hereunder are performable in the City and County in which the Property is
located.

Section 12.04 Attorneys’ Fees. In the event of any litigation or other
proceeding brought by either party hereunder, the prevailing party shall be
entitled to recover its attorneys’ fees and costs of suit.

Section 12.05 Interpretation. This Contract shall, unless otherwise specified
herein, be subject to the following rules of interpretation: (a) the singular
includes the plural and the plural the singular; (b) words importing any gender
include the other genders; (c) references to persons or entities include their
permitted successors and assigns; (d) words and terms which include a number of
constituent parts, things or elements, including the terms Improvements,
Permitted Exceptions, Personal Property, Intangible Property and Property, shall
be construed as referring separately to each constituent part, thing or element
thereof, as well as to all of such constituent parts, things or elements as a
whole; (e) references to statutes are to be construed as including all rules and
regulations adopted pursuant to the statute referred to and all statutory
provisions consolidating, amending or replacing the statute referred to;
(f) references to agreements and other contractual instruments shall be deemed
to include all subsequent amendments thereto or changes therein entered into in
accordance with their respective terms; (g) the words “approve” or “consent” or
“agree” or derivations of said words or words of similar import mean, unless
otherwise expressly provided herein or therein, the prior approval, consent, or
agreement in writing of the person holding the right to approve, consent or
agree with respect to the matter in question, and the words “require” or
“judgment” or “satisfy” or derivations of said words or words of similar import
mean the requirement, judgment or satisfaction of the person who may make a
requirement or exercise judgment or who must be satisfied, which approval,
consent, agreement, requirement, judgment or satisfaction shall, unless
otherwise expressly provided herein or therein, be in the sole and absolute
discretion of the person holding the right to approve, consent or agree or who
may make a requirement or judgment or who must be satisfied; (h) the words
“include” or “including” or words of similar import

 

22



--------------------------------------------------------------------------------

shall be deemed to be followed by the words “without limitation”; (i) the words
“hereto” or “hereby” or “herein” or “hereof” or “hereunder,” or words of similar
import, refer to this Contract in its entirety; (j) references to sections,
articles, paragraphs or clauses are to the sections, articles, paragraphs or
clauses of this Contract; and (k) numberings and headings of sections, articles,
paragraphs and clauses are inserted as a matter of convenience only and shall
not affect the construction of this Contract.

Section 12.06 Exhibits. The exhibits attached hereto shall be deemed to be an
integral part of this Contract and are incorporated herein for all purposes.

Section 12.07 Modifications. This Contract cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought. Any such modification need not be joined in by the Escrow
Agent.

Section 12.08 Reporting Person. Purchaser and Seller hereby designate Escrow
Agent as the “reporting person” pursuant to the provisions of Section 6045(e) of
the Internal Revenue Code of 1986, as amended.

Section 12.09 Time of Essence. Time is of the essence to both Seller and
Purchaser in the performance of this Contract, and they have agreed that strict
compliance by both of them is required as to any date and/or time set out
herein, including, without limitation, the dates and times set forth in Article
IV of this Contract. If the final day of any period of time set out in any
provision of this Contract falls upon a Saturday, Sunday or a legal holiday
under the laws of the State in which the Property is located, then and in such
event, the time of such period shall be extended to the next day which is not a
Saturday, Sunday or legal holiday.

Section 12.10 Confidentiality. Purchaser and Seller shall hold, and shall cause
and their respective employees and representatives to hold, in strict
confidence, and Purchaser and Seller shall not disclose, and shall prohibit
their respective employees and representatives from disclosing, to any other
person without the prior written consent of the other party, (a) the terms of
this Contract and the Property, including, without limitation, the Leases,
(b) any of the information in respect of the Property delivered to or for the
benefit of Purchaser whether by its employees and representatives (“Purchaser’s
Representatives”) or Seller or its respective employees and representatives
(“Seller’s Representatives”), and (c) the identity of any direct or indirect
owner of any beneficial interest in Seller or Purchaser. Notwithstanding
anything contained in this Contract to the contrary, the parties obligations
under clauses (a), (b) and (c) of the immediately preceding sentence shall
survive the Closing and not be merged therein. Notwithstanding anything to the
contrary hereinabove set forth, the parties may disclose such information (i) on
a need-to-know basis to its employees, agents, consultants, members of
professional firms serving it or potential lenders, investors, consultants and
brokers, and to Tenant, on a confidential basis, such terms of the Contract as
are customarily disclosed to such parties in connection with similar
acquisitions, (ii) in connection with any disclosure or filing with the
Securities and Exchange Commission or pursuant to the Securities Act of 1933, as
amended (the

 

23



--------------------------------------------------------------------------------

“Securities Act”), the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or the rules promulgated thereunder or any authority governing
disclosure filings required by applicable law, rules or regulations, including
but not limited to the disclosure of any lease, including any amendments,
modifications, extensions or renewals thereto or any collateral material used in
connection with a public offering of securities by Purchaser or (iii) to the
extent that such information is a matter of public record. By execution of this
Contract, Seller and Purchaser hereby confirm their agreement to indemnify,
defend and hold each other free and harmless from and against any and all
problems, conditions, losses, costs, damages, claims, liabilities, expenses,
demands or obligations (including reasonable attorneys’ fees, expenses and
disbursements), of any kind or nature whatsoever, arising out of a breach of
this Section.

Section 12.11 Reserved.

Section 12.12 Assignment. Purchaser shall have the right to assign all or any
portion of its rights and obligations under this Contract to (i) any entity
resulting from a merger or consolidation with Purchaser or any organization
purchasing substantially all of Purchaser’s assets, (ii) any entity succeeding
to substantially all of the business and assets of Purchaser, (iii) any
subsidiary, affiliate or parent of Purchaser, (iv) any entity controlling,
controlled by or under common control with Purchaser or with Carter Validus
Properties II, LLC or (v) any entity resulting from the reorganization of
Purchaser outside of a bankruptcy reorganization. In such event, Purchaser shall
notify Seller of such transfer. For purposes of this Contract, “control” shall
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ownership or voting securities, by contract, or otherwise. Except as set forth
above in this Section 12.12, Purchaser shall have no right to assign this
Contract or any of Purchaser’s rights or obligations hereunder without the prior
written consent of Seller. No assignment of this Contract by Purchaser shall
relieve the entity named as Purchaser herein from its obligations hereunder.

Section 12.13 Independent Contract Consideration. Upon the Effective Date,
Purchaser shall deliver to Seller a check in the amount of Fifty Dollars ($50)
(the “Independent Contract Consideration”), which amount Seller and Purchaser
hereby acknowledge and agree has been bargained for and agreed to as
consideration for Seller’s execution and delivery of this Contract. The
Independent Contract Consideration is in addition to and independent of any
other consideration or payment provided for in this Contract, and is
nonrefundable in all events.

Section 12.14 Indemnity. Seller shall indemnify, hold harmless and defend
Purchaser, Purchaser’s affiliates, the partners, members, trustees,
shareholders, directors, officers, attorneys, employees and agents of each of
them, and their respective heirs, successors, personal representatives and
assigns from any and all Claims, whether direct or indirect, known or unknown,
foreseen or unforeseen that may arise on account of or in any way be connected
with any actions, suits, proceedings or claims brought by third parties against
Purchaser relating to any alleged events, acts or omissions occurring with
respect to the Property prior to the Closing Date. Purchaser shall indemnify,
hold harmless and defend Seller, Seller’s affiliates, the partners, members,
trustees, shareholders, directors, officers,

 

24



--------------------------------------------------------------------------------

attorneys, employees and agents of each of them, and their respective heirs,
successors, personal representatives and assigns from any and all Claims,
whether direct or indirect, known or unknown, foreseen or unforeseen that may
arise on account of or in any way be connected with any actions, suits,
proceedings or claims brought by third parties against Seller relating to any
alleged events, acts or omissions occurring with respect to the Property after
the Closing Date. The provisions of this Section 12.14 shall survive Closing.

Section 12.15 Flowood Contract. Seller and Purchaser acknowledge that
simultaneously with the execution and delivery of this Contract, Flowood Capital
Center, LLC and Purchaser have entered into that certain Purchase Agreement (the
“Flowood Contract”) relating to the purchase and sale of Flowood Ambulatory
Surgery Center in Flowood, Mississippi. The obligations of Purchaser and Seller
to close under this Contract are expressly conditioned upon the closing of the
transaction contemplated by the Flowood Contract occurring concurrently with the
closing of the transaction contemplated by this Contract.

Section 12.16 Agreement Not Recordable. Neither this Agreement nor any notice
thereof shall be recorded by any party hereto, or any agent of same, in any
public records. Purchaser agrees that it will not attempt to record this
Agreement or any notice thereof and that any attempt to record this Agreement or
any notice thereof shall constitute a default on the part of Purchaser
hereunder.

Section 12.17 Radon Gas Disclosure. Radon is a naturally occurring radioactive
gas that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon and radon testing may be
obtained from your county public health unit.

Section 12.18 WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT THAT EITHER PARTY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS EXECUTED IN CONNECTION
HEREWITH, OR IN RESPECT OF ANY COURSE OF CONDUCT, STATEMENTS (WHETHER ORAL OR
WRITTEN), OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT.

[SEE SIGNATURES ON THE FOLLOWING PAGES]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contract has been executed by Purchaser and Seller as
of (but not necessarily on) the date and year first above written.

 

WITNESSES:       PURCHASER:      

CARTER VALIDUS PROPERTIES II,

LLC, a Delaware limited liability company

/s/ Miles Callahan

      Print Name: Miles Callahan            

By: /s/ Lisa Collado

/s/ Anatalia Sanchez

      Print Name: Lisa Collado Print Name: Anatalia Sanchez       Title: Vice
President       SELLER:

/s/ Douglas W. Gibson

     

WINTER HAVEN CAPITAL CENTER,

LLC, a Florida limited liability company

Print Name: Douglas W. Gibson      

/s/ Richard J. Traerz

     

By: /s/ John Slavens

Print Name: Richard J. Traerz

     

Print Name: John Slavens

Title: Manager

 

26



--------------------------------------------------------------------------------

ESCROW AGENT JOINDER

The Escrow Agent joins herein in order to evidence its agreement to perform the
duties and obligations of the Escrow Agent set forth herein and the accompanying
escrow instructions and to acknowledge receipt, as of the date set forth below,
of an original counterpart of this Contract signed by Seller and Purchaser. The
Escrow Agent acknowledges that any demand made by Purchaser for the return of
the Earnest Money Deposit received on or before the last day of the Review
Period need not be joined in by Seller in order to be effective.

Date: September 17, 2014

 

CHICAGO TITLE INSURANCE COMPANY By:  

/s/ Sam Sobering

Name:   Sam Sobering Title:   Title Officer

 

27



--------------------------------------------------------------------------------

SCHEDULE 3.03

LIST OF CERTAIN REVIEW ITEMS

TENANT INFORMATION

 

1. Rent Roll – Rent roll including square footage, lease term, base rent and
scheduled rent escalations.

 

2. Lease Documents – The Lease and all addendums, amendments, subleases,
commencement verification letters, and any other letter agreements related
thereto.

 

3. Tenant and Guarantor Financial Statements, if any

OPERATING INFORMATION

 

4. Historical Operating Statements – Three (3) years historical operating
statements. Current YTD monthly operating statements.

 

5. Operating Budget – Current year’s operating and capital budget(s).

 

6. Service Contracts – Copies of all service, maintenance, leasing, management,
and other contracts or agreements to be assumed by Buyer at closing.

 

7. Tax Bills – Three (3) years historical real estate tax bills.

BUILDING INFORMATION

 

8. Property Condition Reports – All third party reports in Seller’s possession
accessing the physical and structural condition of the Property and Property
components including, without limitation: Soils, Engineering, Structural,
Seismographic, Geotechnical, Mechanical, Roof, Environmental, Fire/Life/Safety,
Air Quality Investigations; and ADA reports.

 

9. Survey – Most recent property survey.

 

10. Building Plans – Comprehensive set of “As-Built” plans including all
specialty plan subsets: Architectural, Structural, Mechanical, Plumbing,
Electrical, Roof, and Landscape plans.

 

11. Active T.I. Plans – Comprehensive set of plans, specifications, construction
contracts, and agreements for all tenant improvement or other construction
projects currently underway or committed to at the Property.

 

Schedule 3.03 - Page 1



--------------------------------------------------------------------------------

12. Certificates of Occupancy – Copies of certificates of occupancy for the
building shell(s) and all demised tenant spaces.

 

13. Operating Permits, Licenses & Certifications – Copies of all licenses,
permits, certifications, and other authorizations required for onsite operations
including, without limitation, Sprinkler Certification(s), Fire Alarm
Certification(s), Elevator Permits, Boiler Permit(s), Generator Permit(s),
Infra-red Electrical Test(s), Fire Pump Permit(s), UST Permit(s), Back-Flow
Certification(s); Swing Stage License(s), etc.

 

14. Elevator & HVAC Maintenance Logs – Two (2) years historical periodic
Elevator & HVAC maintenance reports, including comprehensive inventory of all
mechanical systems units stating manufacturer, make/model, capacity, age,
condition, and estimated remaining useful life.

 

15. Warranties & Guaranties – All active warranties and guaranties for products
installed and workmanship performed on the project.

 

16. Personal Property – Inventory of personal property to be transferred to
Buyer.

 

17. All zoning and land use information.

 

18. All tenant and market analysis, appraisals, tax returns for Seller, Tenant
and the guarantor of the Lease.

MISCELLANEOUS OTHER INFORMATION

 

19. Ground Lease.

 

20. Title – All Title Reports (including copies of all documents noted as
exceptions to title coverage), title policies and title commitments.

 

21. Violations – Copies of any notices of violations from any agency or entity
having public or private jurisdiction over the Property.

 

22. Litigation – List of all litigation pending or threatened against the
Property or the Seller relating to the Property, including any condemnation
actions.

 

23. Insurance Documents – Current certificate of property insurance and
certificate of liability insurance.

 

Schedule 3.03 - Page 2



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

[SEE ATTACHED]

 

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AND ASSUMPTION OF GROUND LEASE

This instrument prepared by or under the supervision of

(and after recording should be returned to):

 

Name:                       , Esquire Address:          
                                                                         
                                  

(Space Reserved for Clerk of Court)

 

 

 

Parcel I.D. No.

ASSIGNMENT AND ASSUMPTION OF GROUND LEASE

THIS ASSIGNMENT AND ASSUMPTION OF GROUND LEASE (this “Assignment”) is made as of
the      day of             , 2014, by and between             , a             
(“Assignor”) and              (“Assignee”).

WITNESSETH:

WHEREAS, Assignor is the tenant under that certain                      dated
                    , by and between                      (as amended and
assigned, the “Ground Lease”), whereby Assignor leases that certain parcel of
land containing approximately              acres located in Winter Haven,
Florida, as more particularly described on Exhibit “A” attached hereto and
incorporated herein by this reference; and

WHEREAS, Assignor desires to assign its interest as tenant under the Ground
Lease to Assignee, and Assignee desires to accept the assignment thereof and
assume the obligations of Assignor thereunder.

NOW, THEREFORE, for and in consideration of the mutual covenants and upon the
conditions contained herein, and for other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, Assignor and
Assignee hereby agree as follows:

1. Assignment. As of the date hereof, Assignor hereby assigns, sells, transfers,
grants, delivers and conveys to Assignee all of Assignor’s right, title and
interest as lessee in, to and under the Ground Lease.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

2. Assumption. As of the date hereof, Assignee hereby accepts said assignment,
sale, transfer and conveyance and assumes and agrees to keep, perform and be
bound by all of the terms, covenants, conditions and obligations which are
required to be performed by the Assignor as “Tenant” under the Ground Lease.

3. Indemnification. Assignor hereby indemnifies, defends and holds harmless
Assignee from and against any and all claims, damages, costs, liabilities and
causes of action (including reasonable attorneys’ fees and costs) arising under
the Ground Lease and arising or accruing prior to the date hereof. Assignee
hereby indemnifies, defends and holds harmless Assignor from and against any and
all claims, damages, costs, liabilities and causes of action (including
reasonable attorneys’ fees and costs) arising under the Ground Lease and arising
or accruing on or after to the date hereof.

4. Modification. No modification, waiver, amendment, discharge or change of this
Assignment shall be valid unless the same is in writing and signed by the party
against which the enforcement of such modification, waiver, amendment, discharge
or change is or may be sought.

5. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties hereto, their successors in interest and assigns.

6. Governing Law. This Assignment shall be governed by, and construed and
enforced in accordance with, the laws of the State of Georgia.

7. Attorneys’ Fees. Should any dispute occur between Assignor and Assignee, with
respect to this Assignment or any document executed in connection herewith,
which results in litigation, the losing party or parties shall pay the
prevailing party or parties their respective reasonable attorneys’ fees and
costs at trial and upon any appeal.

8. Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Assignment.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

Exhibit B - Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and Assignee have executed this Assignment
under seal as of the day and year first written.

 

WITNESSES:   ASSIGNOR:                                        
                                   , a                                        
                                                  
                                                  Print
Name:                                                                     
By:                                     
                                            
                                                                                
        Print Name:                                        
                           Print Name:                                        
                           Title:                                    
                                            [CORPORATE SEAL]  
Address:                                    
                                                                            
                                                    
                                                                               
        

STATE OF                                                  )

                                                                      ) ss:

COUNTY OF                                              )

The foregoing instrument was acknowledged before me this      day of
            , 20     by                     , as                      of
                     corporation, on behalf of the corporation. They/he/she
are/is personally known to me or produced                      as
identification.

 

                                       
                                                   [Notarial Seal]   Notary
Public, State of                                                     Print
Name:                                                                      My
Commission Expires:                                             

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Exhibit B - Page 3



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WITNESSES:   ASSIGNEE:                                        
                                   , a                                        
                                                  
                                                  Print
Name:                                                                     
By:                                     
                                            
                                                                                
        Print Name:                                        
                           Print Name:                                        
                           Its:                                     
                               [SEAL]  
Address:                                    
                                                                            
                                                    
                                                                               
        

STATE OF                                                  )

                                                                      ) ss:

COUNTY OF                                              )

The foregoing instrument was acknowledged before me this      day of
            , 20     by                     , as                      of
                    , on behalf of the                     . They/he/she are/is
personally known to me or produced                      as identification.

 

                                       
                                                   [Notarial Seal]   Notary
Public, State of                                                     Print
Name:                                                                      My
Commission Expires:                                             

 

Exhibit B - Page 4



--------------------------------------------------------------------------------

EXHIBIT A

To Assignment and Assumption of Ground Lease

PROPERTY DESCRIPTION

 

Exhibit B - Page 5



--------------------------------------------------------------------------------

EXHIBIT C

BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT

 

THE STATE OF                        §      §    KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF                              §   

That concurrently with the execution and delivery hereof,                     ,
a                      (“Assignor”), is conveying to                     , a
Delaware limited liability company (“Assignee”), by Assignment of Ground Lease
(the “Ground Lease Assignment”), those certain tracts of land more particularly
described on Exhibit A attached to the Ground Lease Assignment and made a part
thereof for all purposes (the “Property”). Unless otherwise defined herein, all
initially capitalized terms shall have the respective meanings ascribed to such
terms in that certain Purchase Agreement dated             , 20    , by and
between Assignor and                      with respect to the conveyance of the
Property (the “Purchase Agreement”).

It is the desire of Assignor hereby to assign, transfer and convey to Assignee,
subject, however, to those certain matters more particularly described on
Exhibit B attached to the Ground Lease Assignment thereto and made a part
thereof for all purposes (collectively, the “Permitted Encumbrances”), all
Improvements, Personal Property, and Intangible Property, including, without
limitation, those items more particularly described on Exhibit A attached hereto
and made a part hereof for all purposes (collectively, the “Assigned
Properties”); provided, however, the Assigned Properties shall not be deemed to
include, Assignee shall have no liability under, and Assignor shall remain
solely liable and responsible for, the contracts and other matters set forth on
Exhibit B attached hereto and made a part hereof for all purposes (collectively,
the “Non-Assigned Properties”).

NOW, THEREFORE, in consideration of the receipt of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor does hereby BARGAIN, ASSIGN, TRANSFER, SET OVER,
CONVEY and DELIVER to Assignee, its successors, legal representatives and
assigns, subject to the Permitted Encumbrances, all of the Assigned Properties.

TO HAVE AND TO HOLD the Assigned Properties, together with any and all rights
and appurtenance thereto in anywise belonging to Assignor unto Assignee, its
successors and assigns FOREVER, and Assignor does hereby bind itself and its
successors to WARRANT AND FOREVER DEFEND all and singular title to the
Improvements, subject to the Permitted Encumbrances, unto Assignee, its
successors and assigns, against every person lawfully claiming or to claim the
same or any part thereof by, through or under Assignor, but not otherwise. The
Personal Property and Intangible Personal Property are being conveyed with
warranty of title, but otherwise without any

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

other warranty, including fitness or merchantability, in “AS-IS” condition,
except as may be expressly provided in the Purchase Agreement. Assignee, by its
acceptance hereof, hereby assumes all obligations of Assignor arising with
respect to the Assigned Properties from and after the date hereof, but not
otherwise.

Assignor indemnifies Assignee from any claims applicable to the Assigned
Properties with respect to the period prior to the date hereof. Assignee
indemnifies Assignor from any claims applicable to the Assigned Properties with
respect to the period from and after the date hereof.

IN WITNESS WHEREOF, Assignor has executed this instrument as of (but not
necessarily on this      day of             , 20    .

 

WITNESSES:    ASSIGNOR:                                         
                   , a                                 

                                                                    
                             

   By:                                     
                                                     Print
Name:                                        
                                        Print
Name:                                                                           
   Title:                                    
                                                 

                                                                    
                             

Print Name:                                        
                                    

      ASSIGNEE:                                                             , a
                                

                                                                    
                             

   By:                                     
                                                     Print
Name:                                        
                                        Print
Name:                                                                           
   Title:                                    
                                                 

                                                                    
                             

Print Name:                                        
                                    

  

 

Exhibit C - Page 2



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THE STATE OF                      § § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF
                           §

THAT,                     , a                      limited partnership
(“Assignor”) hereby transfers, assigns and sets over unto                     ,
a Delaware limited liability company (“Assignee”), any and all leases (the
“Leases”) with tenants demising space in the premises (the “Premises”) described
in Exhibit A attached hereto and made a part hereof for all purposes, and the
Leases, together with all amendments thereto and modifications thereof, are more
particularly described on the rent roll attached hereto as Exhibit B and made a
part hereof for all purposes.

TO HAVE AND TO HOLD the Leases, together with any and all security deposits,
prepaid rents, rights and appurtenances thereto in anywise belonging to Assignor
unto Assignee, its successors, legal representatives and assigns FOREVER, and
Assignor does hereby bind itself and its successors and assigns to WARRANT AND
FOREVER DEFEND all and singular the ownership of the landlord’s interest in the
Leases unto Assignee, its successors, and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through or under Assignor, but not otherwise.

Assignor indemnifies and agrees to hold Assignee harmless from and against any
loss, cost, damage or expense incurred by Assignee and arising from or in
connection with any liabilities or obligations of the landlord under the Leases
(including specifically, without limitation, the liabilities and obligations of
the landlord under the Leases with respect to security deposits) attributable to
the period prior to the date hereof and Assignor shall be solely liable for such
liabilities and obligations.

Assignee, by its acceptance hereof, agrees to assume and indemnify and hold
Assignor harmless from and against all liabilities and obligations of the
landlord under the Leases (including specifically, without limitation, the
liabilities and obligations of the landlord under the Leases with respect to
security deposits, the receipt of which Assignee acknowledges was made by credit
to Assignee to the extent shown on the closing statement for Assignee’s
acquisition of the Premises) to the extent same arise or are otherwise
attributable to the period from and after the date hereof, but not otherwise;
provided, however, (a) Assignee shall have no liability to indemnify and hold
Assignor harmless from and against any liability or obligation arising under the
Leases prior to the date hereof even though same may be subject to a claim
brought after the date hereof; and (b) Assignee shall have no liability for the
payment of any tenant finish costs or leasing commissions attributable to any of
the Leases (including any commissions payable in

 

Exhibit D - Page 1



--------------------------------------------------------------------------------

connection with any renewal or expansion thereof) except as and to the extent
expressly set forth on Exhibit C attached hereto and made a part hereof for all
purposes, but not otherwise.

IN WITNESS WHEREOF, Assignor has executed this instrument as of (but not
necessarily on) this      day of             , 20    .

 

WITNESSES: ASSIGNOR:                                                          ,
a                                 

                                                                    
                             

By:                                     
                                                     Print
Name:                                        
                                     Print
Name:                                                                           
Title:                                    
                                                 

                                                                    
                             

Print Name:                                        
                                    

ASSIGNEE:                                                          , a
                                

                                                                    
                             

By:                                     
                                                     Print
Name:                                        
                                     Print
Name:                                                                           
Title:                                    
                                                 

                                                                    
                             

Print Name:                                        
                                    

 

Exhibit D - Page 2



--------------------------------------------------------------------------------

EXHIBIT E

FIRPTA AFFIDAVIT

 

THE STATE OF                        §      §    KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF                              §   

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform                      (“Transferee”) that withholding of tax is not
required upon the disposition of a U.S. real property interest by
                     “Transferor”), Transferor hereby certifies the following:

 

  1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

  2. Transferor’s U.S. employer identification number is:                     ;

 

  3. Transferor is not a “disregarded entity” as defined in IRS Regulation
1.1445-2(b)(iii); and

 

  4. Transferor’s office address is                     .

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document.

EXECUTED as of (but not necessarily on) this      day of             , 20    .

 

TRANSFEROR:                                                          , a
                                 By:                                     
                                                    
Name:                                     
                                               
Title:                                    
                                                  

 

Exhibit E – Page1



--------------------------------------------------------------------------------

SWORN TO AND SUBSCRIBED BEFORE ME this      day of             , 20    .

 

                                                                               
                           [Notarial Seal]

Notary Public, State of                                          
                         

Print Name:                                        
                                             

My Commission Expires:                                       
                       

 

Exhibit E - Page 2



--------------------------------------------------------------------------------

EXHIBIT F

TENANT ESTOPPEL CERTIFICATE

TENANT:                          

PROJECT:                         

TENANT ESTOPPEL CERTIFICATE

 

To: KeyBank National Association, as Agent, its successors and assigns (the
“Lender”) and                     , a                      (“Landlord”)

 

  Re:                     , dated                     , by and between Landlord
and                     , a                      (“Tenant”) for space in the
building located at                      and commonly referred to as
“                    “ (the “Project”)

Ladies and Gentlemen:

The undersigned, as tenant (“Tenant”), hereby states and declares as follows:

 

1. Tenant is the lessee under that certain lease (the “Original Lease”)
pertaining to the Project which is dated                     .

 

2. The name of the current Landlord is:                     , a
                    .

 

3. The Lease (as defined below) is for the following portion of the Project
(collectively, the “Demised Premises”):                     .

 

4. The Original Lease has not been modified or amended except by the following
documents (the Original Lease, as amended, shall hereinafter be referred to as
the “Lease”):

 

  •                                       
                                         
                                         
                                                           

 

  •                                       
                                         
                                         
                                                           

 

  •                                       
                                         
                                         
                                                           

 

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

5. The commencement date of the Lease occurred on                     . The
Lease Term shall expire                     , unless sooner terminated in
accordance with the terms of the Lease. Tenant has no option to renew or extend
the term of the Lease, except as follows (if none, so state):
                    .

 

6. The Lease contains the entire agreement of Landlord and Tenant with respect
to the Demised Premises, and is in full force and effect.

 

7. As of the date hereof, Tenant is paying rent on a current basis under the
Lease.

 

  (a) The minimum monthly or base rent currently being paid by Tenant for the
Demised Premises pursuant to the terms of the Lease is                      per
month

 

  (b) Common area maintenance, taxes, insurance and other charges (collectively,
the “Reimbursables”) due under the Lease have been paid through             ,
20    .

 

8. Tenant has accepted possession of the Demised Premises, and all items with
respect to the Demised Premises to be performed by Landlord have been completed,
including, but not limited to, completion of construction thereof (and all other
improvements required under the Lease) in accordance with the terms of the
Lease. Landlord has paid in full any required contribution towards work to be
performed by Tenant, if any, under the Lease, except as follows (if none, so
state):                     .

 

9. The Demised Premises shall be expanded by the addition of the following space
on the dates hereinafter indicated (if none, so state):                     .

 

10. No default or event that with the passage of time or notice would constitute
a default (hereinafter collectively a “Default”) on the part of Tenant exists
under the Lease in the performance of the terms, covenants and conditions of the
Lease required to be performed on the part of Tenant.

 

11. To the best of Tenant’s knowledge, no Default on the part of Landlord exists
under the Lease in the performance of the terms, covenants and conditions of the
Lease required to be performed on the part of Landlord.

 

12. Tenant has no option or right to purchase all or any part of the Project.

 

13. Reserved.

 

14. Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
                    .

 

15. Reserved.

 

Exhibit F - Page 2



--------------------------------------------------------------------------------

16. No rentals are accrued and unpaid under the Lease, except for Reimbursables,
if any, which are not yet due and payable.

 

17. No prepayments of rentals due under the Lease have been made for more than
one month in advance. No security or similar deposit has been made under the
Lease, except for the sum of $         which has been deposited by Tenant with
Landlord pursuant to the terms of the Lease.

 

18. As of the date hereof, Tenant has no defense as to its obligations under the
Lease and asserts no setoff, claim or counterclaim against Landlord.

 

19. Tenant has not received notice of any assignment, hypothecation, mortgage or
pledge of Landlord’s interest in the Lease or the rents or other amounts payable
thereunder, except as follows (if none, so state):                     .

 

20. The undersigned is authorized to execute this Tenant Estoppel Certificate on
behalf of Tenant.

 

21. This Tenant Estoppel Certificate may be executed in any number of separate
counterparts, each of which shall be deemed an original, but all of which,
collectively and separately, shall constitute one and the same instrument.

 

  Very truly yours,   TENANT:                                        
                                                                ,   a
                                         
                                                           
By:                                     
                                                            
Name:                                     
                                                       
Its:                                     
                                                              Dated:
                                         
                                                

[INSERT APPROPRIATE NOTARY / ACKNOWLEDGMENT]

 

Exhibit F - Page 3



--------------------------------------------------------------------------------

EXHIBIT G

TENANT NOTIFICATION LETTER

            , 20    

[Name and Address of Tenant]

 

  Re:                     

                         

Dear Tenant:

Please be advised that:

1.                      (“Purchaser”) has purchased the captioned property (the
“Property”) from                      (“Seller”).

2. In connection with such purchase, Seller has transferred your security
deposit in the amount of $         (the “Security Deposit”) to Purchaser.
Purchaser specifically acknowledges the receipt of and sole responsibility for
the return of the Security Deposit.

3. All rental and other payments that become due subsequent to the date hereof
should be payable to Purchaser and should be delivered to the following address:

 

  c/o                                                     
                                                           
                                                           
Attention:                                      

4. Copies of any notices to landlord under your lease should be delivered to the
following address:

 

                                                             
                                                           
                                                           
Attention:                                         

[Signature page follows.]

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

WITNESSES:   PURCHASER:                                        
                                   , a                                        
              By:                                     
                                            
                                                                               
         Print Name:                                        
                           Print Name:                                        
                           Title:                                    
                                                                                
                                                  Print
Name:                                                                     
SELLER:                                        
                                   , a                                        
                                                 
                                                  
By:                                     
                                             Print
Name:                                                                    Print
Name:                                                                     
Title:                                    
                                                                                
                                                  Print
Name:                                                                   

 

Exhibit G - Page 2



--------------------------------------------------------------------------------

EXHIBIT H

DISCLOSURE SCHEDULE

Seller discloses the following items with regards to its representations,
warranties and covenants set forth in Article IX of this Contract.

Seller has received notice of roadway improvements on Cypress Gardens Boulevard,
Seller will supply Purchaser with information received to date as part of the
Review Items, and shall provide Purchaser copies of any other materials received
prior to Closing. Seller has not received any notice that any portion of the
Property is being taken in connection with such roadway improvements.

SELLER AGREES THAT ATTACHMENT OF THIS SCHEDULE TO THIS CONTRACT DOES NOT
INDICATE PURCHASER’S ACCEPTANCE OF THE ABOVE ITEMS NOR MODIFY OR OTHERWISE WAIVE
ANY OF PURCHASER’S RIGHTS UNDER THIS CONTRACT, INCLUDING PURCHASER’S RIGHT, FOR
ANY OR NO REASON, TO TERMINATE THIS CONTRACT DURING THE REVIEW PERIOD.

Exhibit H – Page 1



--------------------------------------------------------------------------------

EXHIBIT I

DECLARATION ESTOPPEL CERTIFICATE

 

THE STATE OF                           §            §      

KNOW ALL MEN BY THESE

PRESENTS:

COUNTY OF                     

     §      

THIS DECLARATION ESTOPPEL CERTIFICATE (this “Certificate”) has been executed
this      day of             , 20    , by                      (“Owner”) and
                     ARCHITECTURAL CONTROL COMMITTEE (the “Committee”) to and
for the benefit of                      (“Carter”). Owner and Committee are
collectively referred to as “Declarant” and Carter and its successors and
assigns are collectively referred to as “Beneficiary”.

R E C I T A L S:

A. Beneficiary has now or will soon hereafter acquire title to that certain
project located at                      (the “Property”). The current Owner of
the Property is                      (“Seller”).

B. Reference is made to that certain [Declaration of Covenants and Restrictions]
dated                     ,                     , recorded under File No.
                    ,                      County,                     , as
amended by instruments dated                     ,                     ,
recorded under                     ,                     ,                     ,
recorded under                      and                      and
                    ,                      under                      (such
instrument, as so amended and assigned, is hereinafter referred to as the
“Declaration”). Unless otherwise defined herein, all initially capitalized terms
have the respective meanings assigned to such terms in the Declaration.

C. As a condition to Beneficiary’s acquisition of the Property, Beneficiary has
requested and Declarant has agreed to deliver this Certificate with respect to
certain matters covered under the Declaration. Beneficiary would not have agreed
to acquire the Property in the absence of this Certificate.

In consideration of the recitals set forth above, Declarant hereby certifies to
Beneficiary, and otherwise consents and approves, the following:

ARTICLE I

DECLARATION MATTERS

Section 1.01 Declaration. The Declaration is currently in full force and effect
and has not, except as noted above, been modified or otherwise amended. The

 

Exhibit I – Page 1



--------------------------------------------------------------------------------

Declaration does not contain any reacquisition or similar options. Seller has
not defaulted under, nor otherwise violated the terms set forth in, the
Declaration. The current members of the Committee are:

 

                                 

                                 

                                 .

Section 1.02 Assessments. All general and special assessments or other payments
due with respect to the Property have been paid in full and no amounts are
currently due and owing. No default assessments have been levied against the
Property nor have any assessment or similar liens been filed against the
Property. The general assessments and the special assessments levied and
expected to be levied under the Declaration for the                      and
                     calendar years in the aggregate and the portion thereof
allocable to the Property are as follows:

 

     Aggregate      Property Share  

General

   $         - 20           $         - 20       

Special

   $         - 20           $         - 20       

Section 1.03 Improvements. Declarant has reviewed and approved all information,
if any, concerning the improvements located upon the Property (collectively, the
Improvements”) which is required to be submitted to Declarant for approval under
the Declaration. All Improvements have been constructed and are otherwise in
full compliance with the Declaration. The current use and operation of the
Property does not violate the Declaration and the Property satisfies (or has
been granted a permitted variance from) all setback, parking, outside storage,
landscaping, signage, screening and other construction requirements set forth in
the Declaration.

Section 1.04 Notice. Effective upon Declarant’s receipt of written notice of
Beneficiary’s acquisition of the Property, (a) Beneficiary will be entitled to
all voting and other benefits under the Declaration with respect to the
Property; and (b) all notices, demands or other written communication delivered
by Declarant under the Declaration or any other instrument applicable thereto,
must be delivered to Beneficiary in the manner set forth therein to the
following address (or such other or further addresses as Beneficiary may
hereafter designate):

 

                                                                                
                                       Attention:                  

 

Exhibit I - Page 2



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

Section 2.01 Authority. All approvals and other actions required to authorize
Declarant’s execution of this Certificate have been received or otherwise taken.

Section 2.02 Reliance. Declarant acknowledges that Beneficiary has the right to
rely and will rely upon this Certificate in connection with Beneficiary’s
acquisition of the Property.

IN WITNESS WHEREOF, this Certificate has been executed as of (but not
necessarily on) the date and year first above written.

 

OWNER:

                                                                   
                          

By:                                     
                                                   Print
Name:                                                                         
Title:                                     
                                                COMMITTEE:

                                                                   
                          

ARCHITECTURAL CONTROL COMMITTEE By:                                     
                                                   Print
Name:                                                                         
Title:                                     
                                               

 

Exhibit I - Page 3



--------------------------------------------------------------------------------

 

THE STATE OF                        §      §    COUNTY OF
                             §   

This instrument was acknowledged before me on this      day of             ,
20    , by                     , a                      of                     ,
as managing partner of                     , a                     , on behalf
of such entity.

 

                                       
                                                                 [Notarial Seal]
 

Notary Public, State of                                              

Print Name:                                        
                                        

My Commission Expires:                                       
                   

 

THE STATE OF                        §      §    COUNTY OF
                             §   

This instrument was acknowledged before me on this      day of             ,
20    , by                     , a member of the                     
Architectural Control Committee, on behalf of such entity.

 

                                       
                                                                 [Notarial Seal]
 

Notary Public, State of                                              

Print Name:                                        
                                        

My Commission Expires:                                       
                   

 

Exhibit I - Page 4



--------------------------------------------------------------------------------

EXHIBIT J

RESERVED

 

Exhibit J – Page 1



--------------------------------------------------------------------------------

EXHIBIT K

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

After Recording Return to:

William F. Timmons, Esq.

McKenna Long & Aldridge LLP

303 Peachtree Street, Suite 5300

Atlanta, Georgia 30308

 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

Grantor #1 (Landlord):  

 

Grantor #2 (Tenant):  

 

Grantee (Lender):   KEYBANK NATIONAL ASSOCIATION, AS AGENT
Abbreviated Legal Description:                                        
              Official Legal Description on Exhibit A Assessor’s Tax Parcel ID #
                                                    Reference No.   N/A

 

Exhibit K – Page 1



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of the      day of             , 20     by and between:

KEYBANK NATIONAL ASSOCIATION,

a national banking association, as Agent

having an address at

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

(“Lender”),

and

 

                                             

having an address at

                                             

                                             

                                             

                                             

(“Tenant”).

RECITALS:

A. Tenant is the holder of a leasehold estate in a portion of those certain
premises located in the City of                     , County of
                    , State of                     , and more particularly
described on Exhibit “A” attached hereto and made a part hereof (the “Property”)
under and pursuant to the provisions of a certain lease dated
                    , between                     , a                     , as
landlord, and                     , as tenant (the “Lease”); and

B.                      is the current owner of a ground lease of the Property
and the landlord under the Lease (“Landlord”); and

C. Lender is the agent for lenders which have made a loan or are about to make a
loan to Carter Validus Operating Partnership II, LP, a Delaware limited
partnership, as borrower (“Borrower”) evidenced or to be evidenced by one or
more promissory notes made by Borrower to the order of such lenders (as amended,
restated, replaced, consolidated, supplemented or otherwise modified from time
to time, collectively, the “Note”) and secured or to be secured by that certain
Mortgage/Leasehold Deed to Secure Debt/Deed of Trust and Security Agreement (as
the same may be modified, amended or restated from time to time, the “Security
Instrument”) and that certain Assignment of Leases and Rents (as the same may be
modified, amended or restated from time to time, the “Assignment of Rents”)
granted by Landlord to or for the benefit of Lender and encumbering the
Property; and

 

Exhibit K – Page 2



--------------------------------------------------------------------------------

D. Tenant has agreed to subordinate the Lease to the Security Instrument and to
the lien thereof and Lender has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter set forth.

AGREEMENT:

For good and valuable consideration, Tenant and Lender agree as follows:

1. SUBORDINATION. The Lease and all of the terms, covenants and provisions
thereof and all rights, remedies and options of Tenant thereunder are and shall
at all times continue to be subject and subordinate in all respects to the
terms, covenants and provisions of the Security Instrument and to the lien
thereof, including without limitation, all renewals, increases, modifications,
spreaders, consolidations, replacements and extensions thereof and to all sums
secured thereby and advances made thereunder with the same force and effect as
if the Security Instrument had been executed, delivered and recorded prior to
the execution and delivery of the Lease.

2. NON-DISTURBANCE. If any action or proceeding is commenced by Lender for the
foreclosure of the Security Instrument or the sale of the Property, Tenant shall
not be named as a party therein unless such joinder shall be required by law,
provided, however, such joinder shall not result in the termination of the Lease
or disturb the Tenant’s possession or use of the premises demised thereunder,
and the sale of the Property in any such action or proceeding and the exercise
by Lender of any of its other rights under the Note or the Security Instrument
shall be made subject to all rights of Tenant under the Lease, provided that at
the time of the commencement of any such action or proceeding or at the time of
any such sale or exercise of any such other rights Tenant shall not be in
default under any of the terms, covenants or conditions of the Lease or of this
Agreement on Tenant’s part to be observed or performed beyond any applicable
notice or grace period.

3. ATTORNMENT. If Lender or any other subsequent purchaser of the Property shall
become the owner of the Property by reason of the foreclosure of the Security
Instrument or the acceptance of an assignment of ground lease in lieu of
foreclosure or by reason of any other enforcement of the Security Instrument
(Lender or such other purchaser being hereinafter referred as “Purchaser”), and
the conditions set forth in Section 2 above have been met at the time Purchaser
becomes owner of the Property, the Lease shall not be terminated or affected
thereby but shall continue in full force and effect as a direct lease between
Purchaser and Tenant upon all of the terms, covenants and conditions set forth
in the Lease and in that event, Tenant agrees to attorn to Purchaser and
Purchaser by virtue of such acquisition of the Property shall be deemed to have
agreed to accept such attornment, whereupon, subject to the observance and
performance by Tenant of all the terms, covenants and conditions of the Lease on
the part of Tenant to be observed and performed, Purchaser shall recognize the
leasehold estate of Tenant under all of the terms, covenants and conditions of
the Lease for the remaining balance of the term with the same force and effect
as if Purchaser were the lessor under the Lease subject to the terms of
Section 4 of this Agreement; provided, however, that Purchaser shall not be:

 

Exhibit K – Page 3



--------------------------------------------------------------------------------

(a) liable for any past act, omission, neglect, default or breach of
representation or warranty of any prior landlord (any such prior landlord,
including Landlord and any successor landlord, being hereinafter referred to as
a “Prior Landlord”), provided that so long as Purchaser has received written
notice and a reasonable opportunity to cure, the foregoing shall not limit
Purchaser’s obligations under the Lease to correct any conditions that
(i) existed as of the date Purchaser became the owner of the Property, and
(ii) violate Purchaser’s obligations under the Lease; provided further, however,
that the foregoing shall not obligate Purchaser for any damages arising from
such past act, omission, neglect, default or breach of representation or
warranty of any Prior Landlord;

(b) subject to any offsets, defenses, abatements or counterclaims which shall
have accrued in favor of Tenant against any Prior Landlord prior to the date
upon which Purchaser shall become the owner of the Property;

(c) liable for the return of rental security deposits, if any, paid by Tenant to
any Prior Landlord in accordance with the Lease unless such sums are actually
received by Purchaser;

(d) bound by any obligation which may appear in the Lease to perform any
improvement work to the Property;

(e) bound by any obligation which may appear in the Lease to pay any sum of
money to Tenant;

(f) bound by any payment of rents, additional rents or other sums which Tenant
may have paid more than one (1) month in advance to any Prior Landlord unless
(i) such sums are actually received by Purchaser or (ii) such prepayment shall
have been expressly approved of by Purchaser;

(g) bound by any agreement terminating or amending or modifying the rent, term,
commencement date or other material term of the Lease, or any voluntary
surrender of the premises demised under the Lease, made without Lender’s or
Purchaser’s prior written consent prior to the time Purchaser succeeded to
Landlord’s interest; or

(h) responsible for the making of repairs in or to the Property in the case of
damage or destruction to the Property or any part thereof due to fire or other
casualty or by reason of condemnation unless Purchaser is obligated under the
Lease to make such repairs and Purchaser receives insurance proceeds or
condemnation awards sufficient to finance the completion of such repairs.

In the event that any liability of Purchaser does arise pursuant to this
Agreement, such liability shall be limited and restricted to Purchaser’s
interest in the Property and shall in no event exceed such interest.

 

Exhibit K – Page 4



--------------------------------------------------------------------------------

4. NOTICE TO TENANT. After notice is given to Tenant by Lender that an Event of
Default (as defined in the Security Instrument) exists under the Security
Instrument and that the rentals under the Lease should be paid to Lender
pursuant to the terms of the Assignment of Rents, Tenant shall thereafter pay to
Lender or as directed by the Lender, all rentals and all other monies due or to
become due to Landlord under the Lease and Landlord hereby expressly authorizes
Tenant to make such payments to Lender and hereby releases and discharges Tenant
from any liability to Landlord on account of any such payments.

5. NOTICE TO LENDER AND RIGHT TO CURE. Tenant agrees to simultaneously notify
Lender by certified mail, return receipt requested, with postage prepaid, of any
default on the part of Landlord under the Lease which would entitle Tenant to
cancel or terminate the Lease or abate or reduce the rent payable thereunder,
and Tenant further agrees that, notwithstanding any provisions of the Lease, no
cancellation or termination of the Lease and no abatement or reduction of the
rent payable thereunder shall be effective unless Lender has received notice of
the same and has failed within forty-five (45) days after both Lender’s receipt
of said notice and the time when Lender shall have become entitled under the
Security Instrument (as hereinafter defined) to remedy the same, to commence to
cure the default which gave rise to the cancellation or termination of the Lease
or abatement or reduction of the rent payable thereunder and thereafter
diligently prosecutes such cure to completion, provided that in the event Lender
cannot commence such cure without possession of the Property, no cancellation or
termination of the Lease and no abatement or reduction of the rent payable
thereunder shall be effective if Lender commences judicial or non-judicial
proceedings to obtain possession within such period and thereafter diligently
prosecutes such efforts and cure to completion. In addition, if such default is
not susceptible of cure by Lender and Lender obtains possession of the Property,
such default shall be waived. Notwithstanding the foregoing, Lender shall have
no obligation to cure any default by Landlord except as provided in Section 3 in
the event Lender shall become the owner of the Property by reason of the
foreclosure of the Security Instrument or the acceptance of an assignment of
ground lease in lieu of foreclosure or by reason of any other enforcement of the
Security Instrument.

6. NOTICES. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

 

If to Tenant:

 

                                             

 

                                             

 

                                             

 

Attention:                            

 

Exhibit K – Page 5



--------------------------------------------------------------------------------

If to Lender:

   KeyBank National Association, as Agent   

4910 Tiedeman Road, 3rd Floor

  

Brooklyn, Ohio 44144

  

Attention: Real Estate Capital Services

With a copy to:

               KeyBank National Association, as Agent   

1200 Abernathy Road, N.E., Suite 1550

  

Atlanta, Georgia 30328

  

Attention: Mr. Daniel Stegemoeller

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 6, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the state where the Property is located. Either party by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

7. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of Lender, Tenant and Purchaser and their respective successors and
assigns.

8. GOVERNING LAW. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State of                      and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State of                     .

9. MISCELLANEOUS. This Agreement may not be modified in any manner or terminated
except by an instrument in writing executed by the parties hereto. If any term,
covenant or condition of this Agreement is held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit K – Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER:

KEYBANK NATIONAL

ASSOCIATION, a national banking association, as Agent

By:                                     
                                            
Name:                                     
                                       Its:                                     
                                             

[INSERT NOTARY BLOCK FOR APPLICABLE STATE]

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Exhibit K – Page 7



--------------------------------------------------------------------------------

  TENANT:                                        
                                                                   a
                                         
                                                           
By:                                     
                                                            
Name:                                     
                                                       
Its:                                     
                                                           

[INSERT NOTARY BLOCK FOR APPLICABLE STATE]

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Exhibit K – Page 8



--------------------------------------------------------------------------------

The undersigned hereby joins in the execution of this Agreement in order to
evidence its acceptance of, and agreement to, the provisions of Section 4
hereof.

 

LANDLORD:

 

 

a Delaware limited liability company

 

By:

  Carter Validus Operating Partnership II, LP a Delaware limited partnership  
By:   Carter Validus Mission Critical REIT II, Inc., a Maryland corporation    
By:                                                                 
Name:                                                            
Its:                                                              

 

Exhibit K – Page 9



--------------------------------------------------------------------------------

Exhibit “A” to SNDA

Legal Description

 

Exhibit K – Page 10



--------------------------------------------------------------------------------

EXHIBIT L

LIST OF SERVICE CONTRACTS

NONE

 

Exhibit L – Page 1



--------------------------------------------------------------------------------

EXHIBIT M

LIST OF PERSONAL PROPERTY

NONE

 

Exhibit M – Page 1



--------------------------------------------------------------------------------

EXHIBIT N

CENTRAL POLK WAIVER

[SEE ATTACHED]

 

Exhibit N – Page 1